 SHERWOOD DIVERSIFIED SERVICES341Federated Answering Service, a Division of Sher-wood Diversified Services, Inc. and UnitedTelephone Answering and Communication Serv-ice Union, Local 780. Cases 2-CA-19496-1, 2-CA-19496-2, and 2-CA-19496-4March 31, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn July 9, 1984, Administrative Law Judge JoelP. Biblowitz issued the attached decision. The Re-spondent filed exceptions and a supporting brief,the General Counsel and the Charging Party filedcross-exceptions and briefs in support of cross-ex-ceptions and in response to the Respondent's ex-ceptions, and the Respondent filed an answeringbrief to the cross-exceptions of the General Coun-sel and the Charging Party.On February 10, 1986, the Board ordered thismatter remanded to the judge to make findings,conclusions, and credibility resolutions based onthe existing record regarding whether MarilynMcGuire was an agent of the Respondent at thetime the decertification petition was circulated.1On March 6, 1986, Administrative Law JudgeBiblowitz issued the attached supplemental deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel and theCharging Party filed answering briefs to the excep-tions of the Respondent.The Board has considered the decision, the sup-plemental decision, and the record in light of theexceptions and briefs and has decided to affirm thejudge's rulings, findings,2 and conclusions,3 asmodified, and to adopt his recommended Order asmodified.41. The February 10, 1986 Order remanding thiscase to the judge directed him, inter alia, to makefindings regarding the alleged agency status and1 278 NLRB 472.2 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings3 The judge found that the Respondent was not responsible for theconduct of Supervisors Brown and Gaillard under Montgomery Ward &Co., 115 NLRB 645 (1956). We consider it unnecessary to pass on thejudge's finding that Brown and Gaillard were supervisors or on the Gen-eral Counsel's alternative contention that they were acting as the Re-spondent's agents, because the finding of any additional violations basedon their conduct would be merely cumulative and would not matenallyaffect our Order4 The Respondent has requested oral argument. The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the partiesunlawful conduct of Marilyn McGuire. In his sup-plemental decision the judge made pertinent credi-bility resolutions and concluded she was the Re-spondent's agent, but did not decide the legality ofMcGuire's actions. Based on the credited testimo-ny, we find that agent McGuire violated Section8(a)(1) of the Act by soliciting signatures for thedecertification petition from employees LindaMcKeiver, Debby King, Eleanor Wilson, andSandra Gunn, thereby interfering with the employ-ees' Section 7 rights. See Hearst Corp., 281 NLRB764 (1986); D & H Mfg. Co., 239 NLRB 393, 403(1978). See also Eastern State Optical Co., 275NLRB 371, 372 (1985). The judge also creditedemployee Rose Frazier's testimony that she wastold by McGuire that the Respondent wanted toget rid of the Union and could give the employeesa better dea1.5 Such a promise of benefit is a clearviolation of Section 8(a)(1). Additionally, the judgefound that Eleanor Wilson had a March 3, 1983conversation with McGuire in which McGuire so-licited her support for the decertification campaignand asserted that Wilson owed it to Vice PresidentWalasek to help him in the decertification drive be-cause Walasek had assisted Wilson when she wasin financial difficulty. This reminder of earlier fi-nancial assistance mentioned at the time McGuirewas seeking Wilson's assistance with the decertifi-cation campaign had a reasonable tendency tocoerce Wilson as it implies a future granting orwithholding of benefits based on her response andis a violation of Section 8(a)(1).2. In his decision the judge dismissed the 8(a)(5)allegation that the Respondent refused to providethe Union's accountant with wage information onthe bargaining unit employees.6 The judge creditedthe uncontradicted testimony of Vice PresidentWalasek that there was an oral arbitration decisionon this issue, found that the General Counsel hadnot carried her burden under Olin Corp., 268NLRB 573 (1984), deferred to the arbitration deci-sion, and dismissed the 8(a)(5) allegation. TheCharging Party filed a cross-exception to this find-ing,7 claiming that the Respondent had violatedSection 8(a)(5) by refusing to provide the wage in-formation and, in effect, asserting that the arbitra-tor's award was clearly repugnant to the Act. Weagree.5 No exception was taken to the judge's finding that McGuire toldFrazier that the Respondent could give the employees a better deal6 The record indicates that the Respondent denied the accountantaccess to its payroll register, which contains information necessary toverify the accuracy of the overtime payments made to the employees.7 The General Counsel addressed this issue in her response to the Re-spondent's exceptions but did not file a cross-exception on this finding288 NLRB No. 45 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThis 8(a)(5) allegation stems from a dispute overa unilateral change the Respondent had made inthe employees' work 'schedules from an 8-hour day,5-day week to a 10-hour day, 4-day week. TheUnion's grievance over this change went to arbitra-tion on December 16, 1982, and an award wasissue& directing the Respondent, inter alia, to payretroactive overtime to its employees who hadworked more than 8 hours on any one day duringthe Respondent's implementation of the 10-hourday, 4-day week schedule. On April 7, 1983, theRespondent refused to provide its payroll recordsto the Union's accountant when it realized that theaccountant was auditing the overtime payments.9The Union's accountant tried to obtain this infor-mation 2 or 3 months after the April 7, 1983 denial,but the Respondent again refused.On May 27, 1983, the arbitrator issued an oraldetermination on the Union's right to the wage in-formation. The judge credited the following testi-mony of Respondent's vice president, Walasek, re-garding the arbitrator's decision:He said that the Union had no right to gobeyond the scope of the inquiry, that theyhave no business in the financial business ofthe Company, absolutely none, and that ifthere were any inquiries that were going to bemade on whether the employees are paid theirretroactive [sic] on the 10-hour workdayŠandthat's where it all arose fromŠthat the em-ployee would have to make the claim andcome to the Company first, and the Companyought to ameliorate the claim, or, if the em-ployees still had a question about it, the em-ployee knew what they had to do to get itameliorated.The Board will defer to an arbitration awardwhen the proceedings appear to have been fair andregular, all parties have agreed to be bound, thedecision of the arbitrator is not clearly repugnantto the purposes and policies of the Act, SpielbergMfg. Co., 112 NLRB 1080, 1082 (1955), and the ar-bitrator considered the unfair labor practice issuethat the Board is called on to decide. Raytheon Co.,140 NLRB 833, 884-885 (1963). The Board willfind that the arbitrator has adequately consideredthe unfair labor practice if (1) the contractual issueis factually parallel to the unfair labor practiceissue, and (2) the arbitrator was presented generally8 The arbitration decision is contained in the record at C.P. Exh. 4.There is no date on the decision indicating when it was issued, but thereis a reference in the record and in the Respondent's answering brief tothe General Counsel's and the Charging Party's cross-exceptions indicat-ing that the award issued sometime in December 1982.9 The Union notified the Respondent on January 10, 1983, that its ac-countant would contact the Respondent to arrange a tune to audit thepayroll records. See C.P. Exh. 5.with the facts relevant to resolving the unfair laborpractice. Olin, supra at 754. The Board will finddeferral inappropriate under the clearly repugnantcriteria only when an arbitrator's award is "palpa-bly wrong,' i.e., the arbitrator's decision is not sus-ceptible to an interpretation consistent with theAct." Ibid. The Board requires that the party seek-ing to have the Board reject deferrals show thatthese standards have not been met. Ibid.In this case, there is nothing to indicate that thearbitration proceedings were not fair and regular orthat the parties had not agreed to be bound by thedecision. Similarly, there is no indication that thecontractual and unfair labor practice issues are notfactually parallel or that the arbitrator was not pre-sented generally with the facts relevant to resolv-ing the unfair labor practice. The evidence does es-tablish, however, that the arbitrator's award isclearly repugnant to the Act.In this regard, the Respondent admittedly re-fused to provide the Union with wage informationrelating to bargaining unit employees. It is settledlaw that such information is presumptively relevantand necessary to a union's collective-bargainingduties and that an employer violates Section 8(a)(5)by refusing to provide it. See Gunn & Briggs, Inc.,267 NLRB 944, 947 (1983). See also NLRB v.United Technologies Corp., 789 F.2d 121 (2d Cir.1986), enfg. 274 NLRB 609 (1985), and 274 NLRB1069 (1985). Here, the oral arbitration decision ef-fectively denies the Union's right to the requestedwage information. Under no interpretation can thearbitrator's decision requiring individual employeesto present their claims for retroactive overtimepayments to the Respondent be said to resolve therefusal to provide the wage information in amanner consistent with the Act as it indicates thearbitrator did not require the Respondent to over-come the presumption. Accordingly, because thearbitration decision is "palpably wrong," we find itto be clearly repugnant to the Act and consider de-ferral to the decision inappropriate." See Olin,supra.1† We note that in prearbitral Collyer-type cases the Board has found itinappropriate to defer when the issue involves a request for information.See Clinchfield Coal Co, 275 NLRB 1384, 1385 (1985); General DynamicsCorp., 268 NLRB 1432 fn 2 (1984). In postarbitral Spielberg-type casesthe Board also refuses to defer when the information request is a proce-dural matter attendant to the arbitration process rather than a separategrievance subject to arbitration. See Montgomery Ward & Co., 234 NLRB588, 589 (1978) (Board found Spielberg doctrine inapplicable because issuebefore the arbitrator involved compensation matter and unfulfilled re-quest to provide information was treated as procedural matter attendantto' arbitration on the compensation issue) Compare Kroger Co., 226NLRB 512, 513 (1976) (Board applied the Spielberg test but refused todefer to the arbitration award because it did not resolve the unfair laborpractice issue) In the mstant case, the information request was presentedseparately to the arbitrator and the arbitrator orally decided the issue.Continued SHERWOOD DIVERSIFIED SERVICES343The Respondent attempts to justify its refusal toprovide the requested information by asserting thatthe collective-bargaining agreement limits theUnion's right to payroll information to health andwelfare and pension records. In effect, the Re-spondent is arguing that the Union waived its rightto the requested information. In making this claimthe Respondent does not point to any specific pro-vision of the contract, but is apparently referring toarticle XXXII' (f), titled Health & Insurance fund,which states:The Payroll Record of each Employee shallbe open for inspection by any representative ofthe Health & Insurance Fund from time totime during business hours, upon reasonableadvance notice.While it is clear that a union may contractuallywaive its statutory right to information, such awaiver must be expessed in clear and unmistakablelanguage. Clinchfield Coal Co., supra, 275 NLRB at1384. See also Metropolitan Edison Co. v. NLRB,460 U.S. 693, 706-707 (1983). Further, the exist-ence of a grievance procedure in a collective-bar-gaining agreement does not constitute a clear andunmistakable waiver of the Union's right to infor-mation. Clinchfield Coal, supra at 1384.Article XXXIII of the collective-bargainingagreement deals solely with the health and welfarefund and in no way limits the Union's right to in-formation on the employees' overtime pay. Indeed,we find nothing in the parties' collective-bargainingagreement that clearly and unmistakably waivesthe Union's right to the requested information."The Respondent also claims that the Union hasno right to the requested information because noemployee had complained about the retroactivepayments and, therefore, the Union had no basisfor believing that the Respondent was making mac-Regarding our adoption of the judge's determination to defer to the ar-bitral award on the issue of the Respondent's allegedly unlawful refusalto grant the union president access to its premises on two occasions,Chairman Stephens notes that this refusal was alleged only as a violationof Sec. 8(a)(5) of the Act, i.e., it allegedly represented a violation of theaccess guarantee in the collective-bargaining agreement There was no al-legation that the Respondent acted discriminatorily, in violation of Sec.8(a)(3), through its refusal. The issue before the Board and the issuesquarely decided by the arbitrator•the scope of the contractual accessclause•were therefore factually parallel. In Chairman Stephens' view,deferral with respect to this issue is appropriate under either the majorityopinion or the dissent m Olin Corp., supra.11 The Respondent also argues that the owner of the accounting firmperforming the audit was a relative of the Union's president and that theaudit of the overtime payments was undertaken as a favor to the unionpresident. Assuming, arguendo, that this claim were true, it in no wayrestricts the Union's statutory right to the requested information. More-over, the accountant who performed the audit was not the alleged rela-tive of Union President Fisher. This accountant dealt directly with Fisherregarding the audit and testified that he did not have the "slightest Idea"whether such a relationship existed. Further, he stated that Fisher merelyrequested that he audit the union dues and overtime payments withoutany mention of performing the audit of the overtime payments as a favor.curate retroactive overtime payments at the timethe accountant sought to examine the payrollrecords. Implicit in this argument is the assumptionthat wage information is relevant only when it issought in conjunction with a specific problem. TheUnion, however, has a duty to administer andpolice the contract. Wage information on bargain-ing unit employees is obviously relevant and neces-sary to enable a union to fulfill this duty, and thussuch information must be provided even when it isnot linked to a specific problem. See NLRB v.F. W. Woolworth Co., 352 U.S. 938 (1956), revg.235 F.2d 319 (9th Cir. 1956) (the Supreme Courtreversed without comment the Ninth Circuit's de-cision, which found that the union had not demon-strated the relevancy of wage information request-ed solely to allow the union to intelligently and eq-uitably administer the contract). See also I. L CaseCo. v. NLRB, 253 F.2d 149 (7th Cir. 1958), enfg. asamended 118 NLRB 520 (1957) (wage rate data isrelevant to the union's statutory obligation topolice and administer the contract and must be pro-vided even though the data was requested whenneither grievance nor wage negotiations werepending).Moreover, the record in this case shows that therequested information is relevant and necessary toresolve a specific problem. The December 1982 ar-bitration award found that the Respondent had vio-lated the collective-bargaining agreement by unilat-erally changing the employees' schedules and di-rected the Respondent to make retroactive over-time payments. Additionally, the Union was awareof problems with the Respondent's retroactiveovertime payments before the accountant went tothe Respondent's facility on April 7, 1983, to per-form the audit. The Union's accountant testifiedthat Union President Fisher told him prior to theaudit that there was a controversy between theparties about overtime payments and specificallyrequested that the accountant check the records todetermine if the employees were being properlycompensated for their overtime work." Under12 Even assuming the Union had not been made aware of a problemwith the retroactive overtime payments before April 7, 1983, it is clearthat the Union had been made aware of a problem with the payments bythe time the accountant made his second attempt to check the payrollrecords "two or three months" after the April 7, 1983 request. VicePresident Walasek admitted that the Uthan's questions about the accura-cy of the overtime payments were discussed on May 27, 1983. Walasek'stestimony establishes that during the May 27, 1983 discussion the Re-spondent admitted that it had paid the employees overtime only for hoursworked beyond 40 per week, and not for hours worked in excess of 8 perday, as the December 1982 arbitration award directed. Thus, the Unionhad been made aware of a problem with the overtime payments and theRespondent knew that the Union had been made aware prior to the ac-countant's second attempt to gain access to the wage information. Theadmission regarding the basis for the Respondent's retroactive overtimeContinued 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthese circumstances, the Respondent had no lawfulbasis for refusing the Union's request for the wageinformation.Accordingly, because wage information relatingto bargaining unit employees is presumptively rele-vant and because the Respondent has not justifiedits refusal to provide the requested information, theRespondent's refusal violates Section 8(a)(5) and(1) of the Act.AMENDED CONCLUSIONS OF LAW1.Insert the following as paragraph 4(i)."(i) Interfering with its employees by solicitingthem to sign the petition to decertify the Union."2.Substitute the following for paragraph 5."5. The Respondent violated Section 8(a)(5) and(1) of the Act by:"(a)Refusing to furnish the payroll books andrecords requested by the Union in order that theUnion could determine the Respondent's compli-ance with the pay provisions of the collective-bar-gaining agreement and the December 1982 arbitra-tion decision.""(b)Refusing on and after April 19, 1983, to bar-gain with the Union as the exclusive bargainingrepresentative of employees in the appropriateunit."ORDERThe National Labor Relations Board orders thatthe Respondent, Federated Answering Service, aDivision of Sherwood Diversified Services, Inc.,New York, New York, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a)Refusing to recognize and bargain withUnited Telephone Answering and CommunicationService Union, Local 780 as the exclusive repre-sentative of the employees in the bargaining unit.(b)Refusing to bargain with the Union by refus-ing to furnish the payroll books and records re-quested by the Union.(c)Interrogating its employees regarding theirattendance at, or knowledge of, meetings to discussthe decertification of the Union.(d)Prohibiting its employees from discussing theUnion on its premises at any time.(e)Restraining and coercing its employees bytelling them that they were not friends of Respond-ent because they did not support the decertificationpetition.(1) Interrogating its employees regarding theirsupport for the Union.payments is important given the Respondent's unilateral change in theemployees' schedule from an 8-hour day, 5-day week to a 10-hour day, 4-day week.(g)Promising benefits to its employees to solicitthem to withdraw their support for the Union, andto induce them to sign and support the petition todecertify the Union.(h)Threatening to discharge its employees dueto their support for the Union.(i)Restraining or coercing its employees by en-couraging them to sign the petition to decertify theUnion.(j)Interfering with its employees by solicitingthem to sign the petition to decertify the Union.(k)Threatening its employees with permanentreplacement because they engaged in an unfairlabor practice strike.(1) In any like or related manner interfering with,restraining, or coercing its employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, recognize and bargain with theUnion as the exclusive representative of the em-ployees in the following appropriate unit on termsand conditions of employment and, if an under-standing is reached, embody the understanding in asigned agreement:All telephone operators employed at Respond-ent's 210 East 86th Street, New York, NewYork facility but excluding all office workers,guards and supervisors, as defined in the Act.(b)Furnish the payroll books and records re-quested by the Union.(c)Notify all its striking employees, by letter ortelegram, that it is withdrawing the threat of per-manent replacement contained in its August 17,1983 telegram to them, and that on an uncondition-al offer to return to work, they will be offered im-mediate and full reinstatement to their former posi-tions or, if these jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or other rights and privileges previouslyenjoyed.(d)Post at its New York, New York premisescopies of the attached notice marked "Appen-dix."13 Copies of the notice, on forms provided bythe Regional Director for Region 2, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all places13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcmg an Order of the NationalLabor Relations Board" SHERWOOD DIVERSIFIED SERVICES345where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto 'ensure that the notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by the notice.WE WILL NOT interrogate our employees regard-ing their attendance at, or knowledge of, meetingsto discuss the decertification of United TelephoneAnswering and Communication Service Union,Local 780.WE WILL NOT prohibit our employees from dis-cussing the Union at any time on our premises.WE WILL NOT restrain or coerce our employeesby telling them that they are not our friends be-cause they do not support the decertification peti-tion.WE WILL NOT interrogate our employees regard-ing their support for the Union.WE WILL NOT promise benefits to our employeesto solicit them to withdraw their support for theUnion and to induce them to sign and support thepetition to decertify the Union.WE WILL NOT threaten to discharge our employ-ees because of their support for the Union.WE WILL NOT restrain or coerce our employeesby encouraging them to sign the petition to decerti-fy the Union.WE WILL NOT interfere with our employees bysoliciting their signatures for the petition to decerti-fy the Union.WE WILL NOT threaten to permanently replaceour employees because they engaged in a strike inprotest of our unfair labor practices.WE WILL NOT refuse to recognize and bargainwith the Union as the exclusive bargaining repre-sentative of the bargaining unit described below.WE WILL NOT refuse to bargain with the Unionby refusing to furnish the payroll books andrecords requested by the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL recognize and, on request, bargainwith the Union as the exclusive representative ofall the employees in the following bargaining uniton terms and conditions of employment and, if anunderstanding is reached, embody such understand-ing in a signed contract:All telephone operators employed at our 210East 86th Street, New York, New York facili-ty but excluding all office workers, guards andsupervisors as defined in the Act.WE WILL furnish the payroll books and recordsrequested by the Union.WE WILL, on application, offer to all those em-ployees who participated in the strike, which beganon August 17, 1983, immediate and full reinstate-ment to their former positions of employment or, ifthose positions no longer exist, to substantiallyequivalent positions without prejudice to their se-niority or other rights and privileges previously en-joyed.FEDERATED ANSWERING SERVICE, ADIVISION OF SHERWOOD DIVERSI-FIED SERVICES, INC.Mary Ann Mills, Esq. and Margaret M. Dietz, Esq., forthe General Counsel.Fred Klein, Esq. (Sehan, Klein & Zelman), for the Re-spondent.Jon Quint, Esq. (Markewich, Friedman & Markewich), forthe Charging Party.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge. Thiscase was tried before me in New York on August 22, 23,and 24, September 26 and 27, and December 12, 13, and14, 1981.1 A complaint and notice of hearing (which wasamended on a number of occasions) issued on May 18,1983, based on unfair labor practice charges and a firstamended charge filed on March 10 and 11 and April 29,respectively. The complaint alleges that since about 1957United Telephone Answering & Communication ServiceUnion, Local 780 (the Union), has been the collective-bargaining representative of the telephone operators em-ployed by Federated Answering Service, a Division ofSherwood Diversified Services, Inc. (Respondent); thatsince February Respondent, through promises of in-creased benefits, threats, and through other means solicit-ed its employees to sign and support a petition to decerti-fy the Union, interrogated its employees regarding theirsupport and the support of their fellow employees forthe Union, and announced a rule prohibiting its employ-ees from discussing the Union on Respondent's premisesduring nonworking time. The complaint also alleges thati All dates refer to 1983 unless otherwise Indicated 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent refused to allow the Union's president, JerryFisher, to enter its facility, refused to meet and bargainwith the Union, and refused to furnish the Union withcertain information relevant to it as the collective-bar-gaining representative of certain of its employees. Final-ly, an amendment to the complaint alleges that certain ofRespondent's employees ceased work concertedly andengaged in a strike commencing on August 17, that thisstrike was caused by Respondent's unfair labor practices(recited above), and that Respondent (on about August17) threatened 19 named employees with dischargeunless they abandoned the strike.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent, a Delaware corporation with an officeand principal place of business at 210 East 86th Street inthe city and State of New York (premises or facility), isengaged in the business of providing telephone answer-ing services to various commercial and private custom-ers. Annually, Respondent, in the course and conduct ofits business operations, derives gross revenues in excessof $500,000 and purchases and receives at its facilitygoods and materials valued in excess of $50,000 frompoints outside the State of New York. Respondentadmits, and I find, that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. LABOR ORGANIZATIONRespondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. FACTSRespondent, as a member of Association of TelephoneAnswering Services, Inc. (the Association) has been aparty to collective-bargaining agreements with the Unionfor in excess of 20 years; the last such agreement was ef-fective for the period of June 1, 1981, through May 31,1983. The unit is all telephone operators employed byRespondent at its facility located at 210 East 86th Street,New York, New York, but excluding all office workers,guards, and supervisors as defined in the Act. By letterdated March 18 (with a copy to the Union), Respondentnotified the Association that it was withdrawing fromthe Association for collective-bargaining purposes. Byletter dated March 23, the Association notified the Unionof Respondent's withdrawal. Counsel for the Union (byletter dated March 22) and the Union itself, by its presi-dent, I. Jerry Fisher, then wrote Respondent demandingto meet for the purpose of negotiating an individualagreement with it. By letter dated April 19, Respondent,by Paul Walasek, its Vice president, informed the Unionand its counsel that, based on the pending decertificationagreement supported by a showing of interest by almost60 percent of the unit employees, Respondent had agood-faith doubt of the Union's majority status based onobjective considerations, and therefore it was privilegedto withdraw from further bargaining with the Union.The propriety of this action is the principal focus of thiscase.A. Respondent's OperationAs stated, supra, Respondent Operates a telephone an-swering service; prior to 1981, it was operated from fiveseparate locations in New York City. During 1981, theseseparate offices were consolidated, and the single officelocated on East 86th Street in New York City (the prem-ises), became fully operable in late 1981. These premisesare basically two separate areas, divided by a wall, butwith an entrance connecting the two: a board roomwhere the operators work, and an office where the offi-cers and office employees work. Each has a separate en-trance from the building hallway. The operation at theboard room is highly automated and operates on a 24-hour-a-day basis. During the period in question (early1983) there were approximately 56 employees workingthe 3 shifts. Respondent's operation consists of six "cells"each containing four positions; with the assistance ofcomputers and monitors, the operators answer calls andgive messages to Respondent's subscribers. Each cell hasa cell leader who principally works as an operator, butwho also assists the other operators on the cell whenthey need assistance; these cell leaders have no indicia ofsupervisory status. The General Counsel alleges that cer-tain individuals employed by Respondent are supervisorsand/or agents of Respondent; Respondent alleges thatJanice Watts, its manager, Paul Walasek, its vice presi-dent, and Michael Tanneholtz, its controller, were itsonly supervisors or agents at the time in question. TheGeneral Counsel alleges that Marilyn McGuire, serviceoperator, as well as Barbara Gaillard, Eleanor Brown,and Grace Slattery (all of whom the General Counsel al-leges have the title supervisor) were supervisors and/oragents of Respondent. Respondent alleges that Brownand Gaillard, while once supervisors of Respondent withthat job classification, have been lead operators and non-supervisory employees since a period prior to 1983. Re-spondent additionally alleges that McGuire was never asupervisor or agent of Respondent and that Slattery, al-though once a supervisor or agent of Respondent, wasnot such during the period in question here.1. Brown and GaillardWalasek testified that prior to the consolidation of theoffices in 1981, Brown and Gaillard were each supervi-sors of autonomous offices of Respondent; their job clas-sification was supervisor and they were responsible forscheduling, staffing, and light discipline of employees(subject to approval of Walasek) in their office. After theconsolidation, Brown and Gaillard became the only su-pervisors; the other former supervisors became lead op-erators; Watts began training employees. In about Mayor June 1982, Walasek had a dinner meeting withBrown, Gaillard, and others, where he told them thatthere was no need for five or six supervisors at the officeand Respondent would, from then on, have a single su- SHERWOOD DIVERSIFIED SERVICES347pervisor, 'Watts, while Brown, Gaillard, and the otheroffice supervisors would become lead operators2 and"that they would be the arms more or less of JaniceWatts who would be the manager in charge in terms ofscheduling; vacations, days off. . . they became more orless funnels for Janice Watts." On November 23, 1982,NValasek sent a memo to "All Personnel" stating as fol-lows:Please be advised that the following is a list of em-ployees you are to contact for any questions regard-ing: scheduling, vacations, and or, any requests fortime off. This list also indicates the function of eachof the following employees:Janice Watts•Over all operations of the boardroom, and Front Office.Eleanor Brown•Lead Operator, to assign positionsto all operators, to accept all vacation requests,time off requests, and to pass on to Janice Wattsfor final determination, handling first stage cus-tomer complaints, reporting out of orders to theNew York Telephone Co. Calling to the attentionof operators, errors in message taking or improperhandling of calls.Barbara Gaillard•Lead Operator, Same functions asEleanor Brown.Mignonne Inniss•Lead Operator in the Evenings,Same Functions as Eleanor Brown and BarbaraGaillard.Walasek testified that the delay between the May orJune 1982 meeting and the November 23, 1982 memo in-forming the personnel of the decisions arrived at duringthe meeting was caused by the confusion and difficultyat the office resulting from the consolidation and equip-ment problems.Walasek testified further that after November 1982,employee requests for days off, vacation time, schedulechange, leaving work early, or absence from work wereto be made to Watts; in her absence, a message with suchrequest would be made to her through Brown or Gail-lard and then given to Watts; to his knowledge neitherBrown nor Gaillard ever made these decisions after No-vember 1982.It should initially be noted that there is no evidencethat either Brown or Gaillard could hire or fire employ-ees, or effectively recommend such action. They aremembers of the Union, as they were when they were su-pervisors prior to the consolidation, were paid pursuantto the contract with Respondent, and punch a timeclock.Brown was paid $6.97 hourly; Gaillard, $5.85,3 and theyreceive overtime pay pursuant to the contract. Brownand Gaillard each work a 5-day workweek (the daysvary) and they work during the day shift, with some car-ryover time. Brown began her employ with Respondent2 Later, Walasek testified that the change in May or June 1982 wasthat Watts went into the front office and "Brown and Gaillard would bein the board room, working as supervisors." There was a later change inNovember 1982, where Watts became overall manager (in place of Slat-tery) and Brown and Gaillard became lead operators.3 In 1982, the minimum wage provided by the contract was $4.35 anhour; the contract also Provided a 50-cent hourly wage increase in 1982.in 1960; prior to the consolidation she was the supervisorat Respondent's office at 72d Street in New York City.She testified that at the present time she is a lead opera-tor4 for Respondent; she works on a cell, as do the oper-ators, and answers customer complaints. She assigns seatsto operators; certain cells are more difficult than othersand she assigns the operators "to where I think an opera-tor can perform." She does not do scheduling, assignsovertime only with Watts' permission, and if she receivesa request from an employee to leave work early, shechecks first with Watts; likewise, if an employee callsthat she will be late for, or absent from, work Brown in-forms Watts of it. Employees' vacation requests go di-rectly to Watts. When Brown, herself, requests a vaca-tion day, or time off, she makes the request to Watts.When a new employee is hired, Brown will, at times,assign that employee to work with an experienced em-ployee; she does that at the direction of Watts. Employ-ees take their lunchbreak depending on when they arriveat wOrk: "And then it goes on down the line." If neces-sary, Brown relieves an operator who is leaving forlunch. On the average Brown spends 5 or 6 hours dailyworking on a cell (like the other operators); the remain-ing 2 or 3 hours daily she spends on the dias, which is anelevated area in the board room, overlooking the cells,and which contains computers reflecting what is occur-ring on the cells. Brown has observed numerous of theoperators working on the dias, but for an hour at themost. While she is sitting at the dias she observes the op-erators to be sure that they are observing the computerscreens and answering the phones properly. However,on those occasions that she observed an operator speak-ing to another operator rather than tending to her job,she informed Watts of this, rather than the operator.Watts disciplines the operators based on her observationof their work performance; on occasion, Brown, as wellas other operators, has informed Watts that an operatorshould be counseled on her performance.Gaillard, who has been employed by Respondent since1978, testified that she is a lead operator, which is "thesame job as an operator, we answer lines, take messages,if there's a customer complaint that we can help themwith, we take the call." She spends about 6 hours a dayon the cells answering calls, like the operators; the re-maining 2 hours are spent on the dias. A number of theother operators (in addition to the lead operators) spendtime on the dies. If an operator requested a day off, va-cation time, or permission to leave work early, the oper-ator would put such request in writing and it would begiven to Watts, who would make a decision on the re-quest. Gaillard follows the same procedure for such re-quests on her part. Watts also prepares the scheduling of,and payroll for, the employees, and approves overtimefor employees. When a new employee is hired, Watts as-signs her to work with and observe another employeewho Watts feels is capable of training her. Watts' ap-proval is necessary for the assignment of overtime work.Gaillard assigns operators to certain seats and cells de-4 Respondent's attendance record for Brown, for 1983, lists her posi-tion On Watts' handwriting) as "supervisor." 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpending on which accounts the operator is most familiarwith; the operators take their lunchbreak dependent onwho arrives at work first; the operator on the cell whoarrived first would inform the lunch relief operator ofthis and she would leave. She testified, however, "Ifthere's a problem•if I'm working and there's a problemthat occurs with an operator, I can't call her, I handleit." On occasion, she has told operators to answer theirphones rather than speaking to other operators when shehas observed them leaving calls unattended; she has ob-served other operators doing the same thing. Gaillardtestified that her job (and that of Brown) is no differentthan that of a cell leader, although cell leaders do not actas conduits of requests to Watts, as she and Brown do.On those occasions when Watts was not in the office,and she had not designated somebody to take her place,she has called Watts at home or Walasek in Florida,where he spends most of his time. On occasion, Gaillardhas received calls from employees about 5:30 or 6 a.m.saying that they would not be in for their shift thatmorning. On those occasions she immediately calledWatts and informed her of the situation. On occasion,Gaillard has informed Watts that an operator was doingwell or that her work was improving. She has also toldWatts that an operator "needs a little more work . . .and we would work with her."Cherly Tollerson, who was employed by Respondentin October 1982, and continued to work for Respondentduring the Union's strike (although she testified in an im-partial manner) testified that Brown and Gaillard assignseats to operators on the basis of their ability; they spendabout 4 hours of each workday on the dias, and the re-maining 4 hours working at the cells with the other op-erators. They cannot assign overtime without Watts' ap-proval, nor do they schedule vacations, days off, or theoperators' working hour•Watts did that. Lunchbrealcsare determined by the order that the employees arrivedfor work. When she began her employ with Respondentshe was introduced to Brown and Gaillard as the leadoperators ("they were more or less the supervisor if Ihad any problems I would speak to them"); they told herthat if she was going to be late for work, or absent fromwork, she was to inform them of the situation at least 2hours prior to starting time, which is what she did. Shetestified further that at the time in question, "I thoughtBarbara and Ms. Brown were management." LaterBrown and Gaillard told her that they were lead opera-tors rather than management.Elizabeth Kelly, who was employed by Respondent inFebruary, joined the Union's strike against Respondentand testified, pursuant to subpoena, on behalf of Re-spondent that Brown and Gaillard's "job duties" are"they're supervisors." When she requested a day off shewrote a note to Brown or Gaillard; she does not knowwhat they did with the note. The lunch schedule was de-termined by the order that the operators reported forwork; whichever supervisor was present told the em-ployees to go. On Kelly's first day of employment withRespondent, Watts introduced her to Brown as "one ofthe supervisors" and asked Brown to sit her with one ofthe operators so that she could become accustomed toRespondent's operation. Brown chose the operator Kellysat with. During the hours that Kelly worked (2 to 8p.m., twice a week) Brown and Gaillard sat at the diaswatching the operators on the cells.The remaining witnesses who testified regarding thesupervisory and/or agency status of Brown and Gaillardwere employees who participated in the Union's strike ofRespondent, and were called to testify by the GeneralCounsel. Eleanor Wilson, an employee of Respondentsince 1969, and a cell leader, testified that Brown, Gail-lard and Watts asked the employees if they would beavailable to work overtime hours; to her knowledge,Brown and Gaillard did not first consult with Wattsprior to these requests. Brown and Gaillard also releasedthe operators to take their lunchbreaks, but this is donein the order that the employees arrived for work in themorning. Employees will generally ask: "Whom do youwant to go next?" or "Is it alright if I go?" and theserequests are always granted. There were occasions whena large number of operators were absent from work andBrown and Gaillard worked entire days on a cell ratherthan at the dias. Wilson, like the other cell leaders, was atrainer who, on occasion, was asked to observe and assistnew employees; they sat with her and watched what shedid and she explained the system to them. She has in-formed Watts that these new employees were not catch-ing on to the job, and did not observe them at the prem-ises afterward.Josephine Dobbs, the Union's shop steward at Re-spondent's premises, who works the midnight to 8 a.m.shift with one other employee, testified that betweenmidnight and 6:30 or 7 a.m., she receives calls from em-ployees stating that they will not be at work that day.About 6 or 6:30 a.m. she calls Brown or Gaillard(whichever is to arrive first that morning) and informsher of the day's absentees. In these calls Brown andGaillard have asked Dobbs if she can stay over for a fewhours to cover, and they have asked her to call otheremployees to cover for the absent employees. On mostof the occasions, Brown and Gaillard themselves calledthe replacement employees.Linda McKiever, who has been employed as an opera-tor by Respondent since October 1982, testified that itwas Brown br Gaillard who asked her whether shecould work overtime, and it was usual to cover for anoperator who did not report for work, or was going toreport late. Brown and Gaillard tell the operators whento take their lunchbreaks; this is generally determined bythe order that the employees reported for work. Brownand Gaillard frequently work on the cells when they areshort handed. Yvette Wilson, who was employed by Re-spondent in mid-1982, testified that Brown and Gaillardspend most of their time on the dias observing the opera-tors and the screens set up on the dias. If the operatorsreceive a call from a customer complaining about theservice, the call would be transferred to Brown or Gail-lard. They worked the cells only when an excessivenumber of operators are out•approximately once ortwice a week. When she was shown Respondent's memodated November 23, 1982, supra, describing, inter alia,Brown and Gaillard's duties, Yvette Wilson testified thatthe memo contained an accurate description of their job. SHERWOOD DIVERSIFIED SERVICES349Rose Frazier, who has been employed by Respondentas an operator since 1960, testified that Brown and Gail-lard gave the operators permission to leave for lunch,but the timing of lunchbreaks was determined by theorder that they arrived for work. Grace Daniels, whohas been employed by Respondent as an operator since1966, testified that Brown and Gaillard's duties are toanswer complaints from customers, tell the operatorswhere to sit and when to go to lunch, and approve oper-ator's vacation requests and requests to leave work early.On one occasion, Daniels gave Brown a written requestfor certain vacation time. Without consulting anybody,Brown told her that she could not take her vacation atthat time because an employee with greater seniority hadpreviously taken that time, and she altered Daniels' re-quest to give her a vacation the prior week.2. SlatterySlattery did not testify. As of March she punched a, timeclock and was a member of the Union. Slattery hadpreviously been employed at a different company withWalasek; in October 1981, he hired her principally as arewire person to assist Respondent in its consolidation.In June 1982, there was a change and Slattery was trans-ferred to the front office where she was placed in overallcharge of the operation; Watts was working with her inthe office, and assisting on scheduling. In November1982, Slattery told Walasek that medical problems pre-vented her from properly administering this job; as aresult of this, Respondent issued the November 23, 1982memo, supra, and the following memo of the same dayfrom Walasek to all employees: "Effective today, the fol-lowing are office responsibilities: GRACE SLAFIERY:Collections and Customer Service . . . ." It was at thistime that she joined the Union. Walasek testified that thisdescription continued to apply in March and, on occa-sion when needed, Slattery would assist in the boardroom as well. After November 23, 1982, she did nothave the authority to hire or fire employees. Althoughshe punched a timeclock5 and joined the Union after No-vember 23, 1982, she continued to receive her previousannual salary of $18,000 to $19,000 a year and, apparent-ly was paid for absences. Watts was paid $21,000 a year.Dobbs testified that when Slattery was first hired sheassisted Watts in her tasks; about 3 or 4 months later(which she estimates to be July or September 1982) shewas upgraded and replaced Watts and was next in line toWalasek, and directed the work of employees. WhetherSlattery's job changed again, Dobbs testified: "I didn'tpay that much attention, but it seemed to me that sheand Janice were doing the same things."6Yvette Wilson testified that on October 25, 1982, sheapplied to work for Respondent; she was interviewed bySlattery, who told her that she was hired without callinganybody or leaving the room; Slattery told her that shewould commence work for Respondent the next day,which she did; to her knowledge, Slattery's job never5 There are timecards for Slattery in March.6 As Dobbs worked the midnight to 8 a.m. shift (plus occasional over-time), she did not have much opportunity to observe Slattery, who ar-rived for work about 8 or 8:30 a.m.changed after that. Frazier testified that Slattery was em-ployed by Respondent for about 18 months until she leftits employ about March; about 3 months after she com-menced this employment she was promoted to a positionover Watts and she hired and fired employees, preparedthe payroll, sold accounts, received complaints from cus-tomers, signed the paychecks, and assigned operators tocell positions. About 6 months later, this changed andWatts moved above Slattery on Respondent's hierarchy.At this time, Slattery began to punch the timeclock, butshe does not believe that Slattery's job changed. Shefired an employee (whose name she does not remember)in the early part of the winter. The last occasion thatSlattery hired an employee was about January.Myrtle Applewhite, who has been employed by Re-spondent for 12 years, testified that Slattery worked for ".Respondent from about November 1982 through the endof April. Prior to March, she hired employees and pre-pared the schedules of work. Sometime after March 7,Slattery was demoted and Watts became operations man-ager. At that time, Slattery began punching the time-clock. Grace Daniels testified that she was suspendedfrom employment by Respondent December 3, 1981, andreturned to its employ February 18, 1982; during thisperiod that she was absent Slattery commenced her em-ployment with Respondent. At this time, Slattery did thepayroll, signed payroll checks, and received customercomplaints. "She was always in the office." She testifiedthat as far as she could recall, Slattery's job remained thesame through March 1983.Brown testified that until November 1982, Slatterywas operations manager. At that time, her job changedand she was placed in charge of collections; in additionshe spent about 4 or 5 hours a day working in the boardroom and she began punching a timeclock. After thischange, she had no authority to hire or fire operators orto direct their work. Sandra Minor, who began heremploy with Respondent in September 1982, when shewas hired by Slattery, testified that prior to December1982, or January, Slattery was "in charge of the office";at that time her job changed and she began to punch thetimeclock and she was put in charge of collections andanswered billings questions. Shirley Fergeson, who com-menced her employment with Respondent in March1979, testified that she observed Slattery working 3 or 4hours daily in the board room after she was removedfrom her position in the office•which she places aroundOctober or November 1982. To her knowledge, at notime did Slattery have the authority to hire or fire em-ployees or tell them where to sit or when to go to lunch.Tollerson testified that in October 1982, she answered anewspaper advertisement placed by Respondent for op-erators. She called Respondent and spoke to Slattery,who interviewed her, hired her, and told her to reportfor work the following Monday, and when she reportedfor work, Slattery assigned her to work with a particularoperator.3. Marilyn McGuireThe General Counsel does not allege that McGuire isa supervisor within the meaning of the Act; and, in fact, 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthere is no evidence that McGuire possessed any supervi-sory authority expressed in Section 2(11) of the Act.Rather she alleges that McGuire is "an agent of Re-spondent concerning the solicitation of the Decertifica-tion Petition." McGuire had previously been employedby Respondent until about 1975 and 1976; during thisperiod she did bookkeeping, payroll, billing, and custom-er complaints and was paid $18,000 a year. She left Re-spondent's employ at that time because she had gottenmarried and had a child. She commenced her reemploy-ment with Respondent on January 5 as a service observ-er; this job involves calling the telephone number of Re-spondent's customers (from Respondent's office or fromher home) to check on the courtesy and speed of Re-spondent's operators. In addition she spent about 30 per-cent of her time as an operator, according to her testimo-ny. She began working an average of 16 hours a weekearning $4.05 an hour; she received a 30-cent hourly in-crease 30 days later. She became a union member ("I hadto join") and she punched a timeclock when she was atthe office; when she worked at home, Watts punched hertimecard for her. She testified that she applied to returnto Respondent's employ because she was having financialdifficulties and she was able to arrange with Respondentto perform her service observer work from her home aswell as the office ("I could not get that anywhere else").And, in fact, she spent about half her time at home andthe remaining half in the office7 during the first quarterof 1983.She testified that when she first called Respondent,about the end of December 1982, she spoke to Watts.About a week later she spoke to Walasek and told himof her difficult fmancial situation as a single parent with-out babysitting arrangements. He told her that due to in-creasing complaints from Respondent's customers, theywere reinstituting service observing, and that if she wereinterested she could perform that job, both at home andin the office. He also told her that because service ob-serving "was not a full time job" she would have to bean operator as well. She testified that her averageweekly hours of work were originally 16, but increasedlater on. Respondent's timecards8 establish that McGuireworked 8 hours the week ending March 6, 44 hours theweek ending March 13 (including being paid through 7p.m. on March 7), 40 hours the week ending March 20,47 hours the week ending March 27, 52 hours the weekending April 3, and 40 hours the week ending April 10.Walasek testified that he redeived a call from McGuireabout early January; she informed him of her personalsituation and her need to return to work. She said thatRespondent was in the industry she knew best and if Re-spondent had a job that was "tailored to her particularneeds" she would take it. She was hired as a combination7 She testified that she usually drives to the office from her home inBrooklyn; it is about a 1-hour -drive.8 Walasek testified that Respondent's normal practice is to destroy theprior year's timecards when the accountant's audit for the year is com-plete Respondent's fiscal year ends February 28 and, m about May, hereceived a letter from Respondent's auditors saymg that their audit wascomplete. At that pomt, Respondent discarded its pre-March timecards,so it is unclear how many hours McGuire worked weekly prior toMarch.service observer and operator and that is the job that shemaintained throughout the period in question.McGuire testified that when she was employed by theNew York Telephone Company in the late 1960s she re-signed from the Union "because I don't believe in them."When she returned to Respondent's employ she had tojoin the Union, "Which I didn't particularly care for."Walasek testified that "it's no secret" that McGuire andFisher disliked each other; he believed that they werenot on speaking terms. She had regular disagreementswith Fisher while she was employed at a previous em-ployer and while previously employed by Respondent,although this disagreement between them had nothing todo with his decision to hire her.Eleanor Wilson testified that during March and Aprilshe saw McGuire at the office "very little•maybe twicea week." On those days she worked on a cell for themorning hours and about 1 hour in the afternoon; shespent the remaining time in the office. In May, she neversaw McGuire. On one occasion while she was workingshe received a call from McGuire checking on her per-formance; that was when she learned that McGuire wasa service observer. Rose Frazier testified that duringearly 1983 she observed McGuire at the office two orthree times a week; during this period McGuire spentmost of her time in the office, and when she came out tothe board room she spent most of her time familiarizingherself with the equipment rather than operating on acell. She did not observe McGuire directing the work ofthe employees.B. The Decertification MovementMcGuire, who was the principal mover in the decerti-fication movement or, at the least, one of the leaders, tes-tified that when she returned to Respondent's employ inJanuary "there was a lot of talk" among the operatorsregarding their dissatisfaction with the Union; the em-ployees who expressed this dissatisfaction to her wereVicki Clark, Shirley Fergeson, Eleanor Wilson, Brown,and Gaillard. This dissatisfaction centered on a numberof issues (according to McGuire's testimony): it hadtaken the parties a long time to print-the contract and,until it was finally printed, the employees were not cer-tain of their benefits; the Union was successful in elimi-nating the 4-day, 10-hour-a-day workweek,8 which, ac-cording to McGuire's testimony, the employees liked;and through the Union, the employees received inad-equate hospitalization and pension benefits. Originally,the other principal movers in this decertification move-ment were Clark and Fergeson, in addition to McGuire.After some initial discussions with Clark, Fergeson, andsome other employees about the end of February or be-ginning of March, McGuire called Robert Anker, an at-torney whom she and her family had known for many9 This had been instituted unilaterally by Respondent and, according toMcGuire's testimony, the employees were m favor of it because theyonly had to report for work 4 days. The Union grieved this issue and anarbitrator found that Respondent had to pay its employees at the contrac-tual overtime rate for all hours over 8 m any 1 day, and ordered Re-spondent to compensate its employees for the overtime work previouslyearned. After fins setback, Respondent ceased this program. SHERWOOD DIVERSIFIED SERVICES351years; she told him that Respondent's employees wererepresented by a union; that a majority of the employeeswere dissatisfied with the service and benefits they werederiving from this Union; the existing contract was aboutto expire, and they wanted to know how to get rid ofthe Union. (She testified that she did this on her ownwithout any assistance from Walasek or any other agentof Respondent.) Anker told McGuire that he did nothave an immediate answer for her, but he would re-search the issue and call her back. Anker called her backabout a week later and told her that it was necessary tofile a petition to decertify the Union, and she needed sig-natures from 30 percent of the employees to supportsuch a petition. He also told her that a lot of work wasneeded to get such a petition, and he first wanted tomeet with the employees to be sure that they were seri-ous about decertifying the Union before starting thework.Anker testified that many years earlier he had beenfriends with McGuke's family; in February he received atelephone call from her; she said that she was employedby a telephone answering service where the employeeswere dissatisfied with the Union, and asked if he couldassist them in getting rid of the Union. He told her thathe was not an expert in the field, but he was interested init, and he would look into it and call her again; Ankerthen researched Board practice and procedure, especially'the procedure to follow in decertifying a union. Hecalled McGuire, told her that the procedure she was re-ferring to was decertification; a petition had to be filedand supported by signatures from a certain proportion ofthe employees. He also told her that his research con-vinced him that the most important factor was that theemployees signed voluntarily, and he wanted to meetwith the employees to be convinced of this. He also in-formed her that supervisors could not be part of the peti-tion. Anker told McGuire that, naturally, he would haveto charge a fee for his service, but that he would notcharge for the time spent in becoming acquainted withBoard law. In addition, because he would be dealingwith a large number of people, with the hope of obtain-ing future clients, he would keep the fee moderate, to be-tween $600 and $700. McGuire told him that she wouldspeak to the other employees about how they would paythis fee. Frazier, who began her employ with Respond-ent in 1960, testified that prior to March 7 she did nothear employees complain about the Union, its benefits, orservice. Applewhite (employed since 1971) also testifiedthat she heard no such complaints. Linda McKiever,who was employed by Respondent in October 1982, butwas on leave from mid-February through March 7, testi-fied that it was not until she returned to Respondent'semploy after March 7 that she overheard employees(McGuire, Clark, and King) complaining about theUnion. Frazier never heard any employees complainabout the Union, according to her testimony. CherylTollerson, who commenced employment with Respond-ent in October 1982, testified that prior to March 7 shedid not hear fellow employees complaining about theUnion.There are allegations that agents of Respondent par-ticipated in and, in fact, originated the decertificationmovement; the testimony regarding these allegations fol-lows: Eleanor Wilson, who had been the Union's shopsteward prior to Dobbs, testified that early in thesummer of 1982 (while she was still shop steward) Wala-sek called her to a meeting; only she and Walasek werepresent. He asked her how she felt about the Union. Shesaid that it was all right, but the only thing she did notlike was when she was in the hospital, the Union's cover-age did not reimburse her for all her expenses. Walasektold her that if the employees got rid of the Union hewould give them Blue Cross and Blue Shield, and"anyone over 40, he would get rid of." (Wilson was then38.) Walasek said that she would benefit from getting ridof the Union; when she asked him what specifically shewould get, he would not answer. He also asked Wilsonto look around for other employees who would help her;she never did. In the period after this conversation, Wa-lasek asked Wilson if she 'were working on what he hadasked her, and she said that she was, even though shereally was not. About the end of 1982, while Respondentwas negotiating to purchase another telephone answeringservice, or its customers, Walasek said to Wilson "in ateasing way. . . I don't need you no more because thegirls that I have now, they're not used to a union, sothey'll be on my side." Walasek denies making any ofthese statements or having any such meeting withWilson.Eleanor Wilson testified further that about March 3Walasek told her that McGuire wanted to see her; whenthey met, McGuire took her to lunch. McGuire showedher a list of Respondent's employees and asked Wilsonwho she thought would sign to get rid of the Union.Wilson then went over the list with McGuire and toldher who she felt would sign and who would not sign.McGuire then told Wilson that Wilson owed it to Wala-sek to help him because he had assisted Wilson when shewas bankrupt; Wilson said that she paid the money backand did not owe him anything and would not sign to getrid of the Union. McGuire told Wilson that there wouldbe a meeting on Monday, March 7, with a lawyer, tolearn what they would have to do to get rid of theUnion. McGuire paid the check for the restaurant andthey left. McGuire testified that in February she hadlunch with Wilson; she did not ask her who she thoughtwould sign a petition to get rid of the Union, nor did shetell her that she owed it to Walasek to sign because hehelped her with her bankruptcy. She told Wilson thatshe did not believe in unions and would like to knowwhich of the other employees were dissatisfied with theUnion. Walasek testified that during the period in ques-tion he never told Eleanor that McGuire wanted tospeak to her.Wilson testified further that on March 4, about 4 p.m.,Slattery asked her if she was going to attend the meetingon March 7; she answered that she was not, since shewas off. Slattery then pressed the intercom button andsaid to Walasek that Wilson was not going to attend themeeting. As Wilson was about to clock out for the day,Walasek approached her and asked her why she was notgoing to attend the meeting. She told him that if hewould give her a written guarantee that she would keep 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDher job she would attend; he said, "You know I'm notsupposed to be involved." Walasek denies this conversa-tion.Wilson testified that she did not work on March 7 or8; on March 9, about 9 a.m., Gaillard told her that Wattswanted to see her in the office. She went into the officeand, as she was walking to where Watts was sitting,McGuire called her over and asked her to sign the peti-tion; Wilson said, "If you get my guarantee." McGuirethen showed her some of the signature pages (she onlyrecognized Debby King's signature) and Wilson told herthat she did not want to be involved. Wilson then wentto see Watts, who had nothing to say to her, and she re-turned to the board room. Gaillard testified that shecannot recall any instance in early March when she sentWilson into the office to see Watts. McGuire testifiedthat she discussed the union situation with Wilson on anumber of occasions; on each of these occasions Wilsontold her that she was afraid that if she signed the peti-tion, and the Union was not decertified, the Union wouldgive her problems.Eleanor Wilson also testified that about 3 to 4 weekslater, Yvette Williams (she may have meant YvetteWilson) told her that Walasek told her not to mentionthe Union's name on his premises; on hearing this, Elea-nor Wilson went into Walasek's office and asked him,"How are you going to tell somebody not to mention theUnion's name on your premises?" and he said that aslong as he pays the employees he has that right. Shesaid, "Not even at lunch time?" and he said, "On thepremises, at all." Some time that same day, Walasek ap-proached Eleanor Wilson and said that he wanted tospeak to her. She said that if it had anything to do withthe Union she did not want to hear it. Walasek then said,"I thought you were my friend and you didn't sign thepetition." Wilson said, "I am your friend, that's why Ididn't sign." Walasek testified that these conversationsdid not occur.Dobbs testified that in mid-February Walasek told herthat he would like to speak to her. After asking how shewas feeling, he asked her: "How do you feel that theUnion is doing right by you? Are you satisfied with whatthe Union is giving you in the way of benefits?" Dobbstold him that she had no complaints. Walasek then said:"We're not in the days of John L. Lewis any longer.The situation with labor is different today than it wasyears ago. The need for unions is not what it used to beback in those days," and he named some large companiesthat were not unionized. Dobbs said that they probablywere not unionized because they gave good benefits totheir employees and Walasek said: "You know the Uniondues that you're paying now and the money that we'reputting in for your welfare fund and benefits. Could youimagine what we could do with that money?" WhenDobbs asked what he could do with it, Walasek said,"We could have a profit sharing plan. And we couldhave a better, more elaborate medical plan such as BlueCross and Blue Shield." He asked if she thought the ex-isting hospitalization coverage would be adequate for alengthy stay in the hospital. She said that she never hada lengthy stay in the hospital, but the other employeesseemed satisfied with the coverage. Walasek then askedDobbs how old she was; when she answered he told her:"Why don't you just for the heck of it call the Unionoffice and find out how much you would get if youdecide to go out, for instance, next year." Dobbs did callthe union office, asked the question, and was given afigure that she did not recall•"It wasn't an astronomicalfigure"•and she informed Walasek of the amount; helaughed. Walasek then asked her if she was aware thatthere was a move on to get rid of the Union, althoughhe had nothing to do with it; she said that she was not.He asked if she knew that there were employees whowere dissatisfied with the Union and she said that shehad not heard that. Walasek then said that he was speak-ing to her in confidence and asked her not to discuss itwith anybody. Dobbs agreed. Walasek then said that hewould speak to her again the following week, and Dobbswalked away. Shortly thereafter, Dobbs discussed thisconversation with fellow employees, who said that theyheard rumors of the movement to get rid of the Union;they recommended that she inform Fisher of the conver-sation with Walasek, which she did.Walasek testified that he never made any such state-ment attributed to him by Dobbs, nor did he ever initiateany such conversation. In mid-January, Dobbs askedWalasek about Respondent's pension plan. He told herthat it had been negotiated with, and approved by, theUnion and there was nothing he could do about it. Heasked her what the problem was, and she said that shethought that if she retired she would receive $108 amonth. He told her that he did not believe she would re-ceive that much, but he might be in error, and beforemaking any personal decision she should contact theUnion to learn how much she would be receiving. Shelater informed Walasek that she called the Union to learnhow much she would be receiving and learned that shewould receive about $35-a-month pension.Dobbs testified that about a week after this conversa-tion with Walasek, the employees' paychecks were latein arriving at the office; she asked Walasek if he couldlend her a few dollars and he gave her $10. Shortlythereafter, after receiving her pay, she put $10 in an en-velope addressed to Walasek (she did not expect to seehim), with a note saying: "Thanks for the bread. Sorry,but I cannot be on your team." When she went to leaveit for him she saw him and he said, "You couldn't waituntil you got out of here last week. I thought I askedyou for your confidence." Dobbs answered that therewas no way that she could maintain his confidence whilefinding out if the employees were dissatisfied with theUnion. Walasek then said: "That's all right. It's just aswell that it's out." He shook hands with her and said,"Sorry, you're not going to be one of my team." Wala-sek testified that he never had such a conversation withDobbs, but that months after this alleged discussion withDobbs about her pension, she came to him to borrowsome money.Yvette Wilson testified that on March 4, Slatterycalled her name and motioned for her to come to her.Wilson sat down with her and Slattery asked her if shecould stay late on Monday and she said that she could.Slattery said, "We are having a meeting" and that her -SHERWOOD DIVERSIFIED SERVICES353work was good, and she and Walasek would like to dis-cuss her work with her. She told Wilson to keep it confi-dential. On March 7, about 10 a.m., Slattery told her thatthe meeting was canceled and would be held on the fol-lowing day. Yvette Wilson then approached Dobbs andasked her if she had heard anything about a meeting;Dobbs said that she had, and Wilson asked her if shethought she should attend the meeting, and Dobbs saidthat it was up to her. A few minutes later EleanorBrown told Wilson that "they" wanted to speak to her inthe office. When she walked into the office Wattsstopped her and told her to tell Brown to come in first,that she should go back to the cell, which she did. About10 minutes later Brown came out of the office and toldWilson to go in; Walasek and Watts were present. Wala-sek asked why she was telling the people that he wis at-tempting to get rid of the Union. Wilson said that shedid not say anything like that, and Walasek said that hecould bring in three people to say that she did. He thentold her that when she saw Dobbs she should tell herthat he was not trying to get rid 'of the Union, "And ifyou don't know what you are talking about, then don'tsaying anything." Walasek then reminded Wilson of herlatenesses and absences and Respondent's rule that em-ployees late 5 days in 30 are subject to arbitration pro-ceedings for approval of discharge. He said that he wasgoing to send her name to arbitration in an attempt todischarge her." Walasek then asked Wilson if she heardanything about a meeting and Wilson said that Slatteryhad spoken to her about a meeting. At that point, Wilsonleft. Watts never said anything during this meeting.Myrtle Applewhite testified that on March 4, about 4p.m., she saw Slattery go to the end of the dias and sitdown; she overheard Slattery tell Yvette Wilson that shewanted to speak to her; when Wilson came over to her,Slattery told her that there would be a meeting onMonday, and she wanted her to attend the meeting. Shenever explained the purpose of the meeting. Walasekdenies any such conversation with Yvette Wilson, exceptthat on a number of occasions, in February and March,he advised her that due to her latenesses and absences hewould place her name before the impartial chairmaneither for discharge, or some manner of punishment and,in fact, he later did so.Rose Frazier testified that on March 7, about 11 a.m.,McGuire approached and asked her to come into theoffice to speak to her on her iunchbreak; she went intothe office at 5 p.m. She sat at a desk with McGuire,while others, including Watts, were sitting at their desksworking. McGuire told her that management had decid-ed to go on their own and they had a lousy deal fromthe Union. She said that the union benefits were notgood and conditions would be better without the Union.McGuire then asked Frazier if she had ever used herhospital benefits and Frazier said that it was better thannothing. McGuire said that management wanted to getrid of the Union and they had a better deal for the em-,0 The contract provides that five or more unexcused absences orlatenesses are "presumptive evidence of grounds for discharge." Accord-mg to the contract, however, prior to discharging employees, the em-ployer must obtam approval of the Union or, in the absence of that, ap-proval of the impartial chairman through an arbitrationployees; Frazier asked: "'What can you give me that Idon't already have?" and McGuire said that she shouldbear with them, that she should be assured that it wasbetter than what she had. Frazier said that she did notwant to get rid of the Union. Frazier first testified thatshe is not certain"- whether McGuire specifically men-tioned Blue Cross and Blue Shield, but on cross-examina-tion, she testified that McGuire said that they were goingto get Blue Cross and Blue Shield. McGuire also toldFrazier that the Union's pension was not adequate to liveon and that management would give them a better pen-sion. When Frazier asked McGuire to put some of theseitems in writing, McGuire said that she cannot make anypromises, but that she should bear with her. Frazierasked what would happen if there were no union andMcGuire said that the employees would not have toworry as long as they did their work properly. McGuirethen asked Frazier if she would sign a petition to get ridof the Union; she refused.McGuire testified that on March 8 Frazier told herthat she wanted to know what has occurred at the meet-ing, that she would like to discuss it that day withMcGuire at 5 p.m when she finished work. When theymet at that time, McGuire said that a few employees haddecided that they did not want the Union and wouldrather deal directly with Respondent. Frazier asked whatshe thought the employees could get if they voted theUnion out. McGuire said that she did not know, but theycould ask for benefits better than those that, they werereceiving through the Union. McGuire testified that shenever told Frazier that management decided that theywere going to go on their own, that management wantedto give the employees a better contract, that manage-ment had a better deal for the employees, or that the em-ployees would get a better contract without the Union.When Frazier asked her to put something in writing,McGuire asked her to bear with her, but that she couldnot do any negotiating.Linda McKiever testified that she was on leave fromher employ as an operator for Respondent from mid-February until March 7. About 10 a.m., on March 7,Gaillard told McKiever that Watts wanted to speak toher. (McKiever's affidavit to the Board does not mentionthis.) McKiever went into the office and while-she andWatts were speaking McGuire came out of the confer-ence room and Watts said, "Linda, you remember Mari-lyn McGuire" and she turned and said, "Marilyn wantsto talk to you for a few minutes." McGuire askedMcKiever if she was aware of the meeting of employeesto get the Union out of the office;12 McKiever said thatshe was not aware of it and McGuire asked her if shewould sign a paper to get the Union out. McKiever saidshe never had any dealings with the Union, so she wouldnot sign to get it out. McGuire said that the Union wasnot providing good benefits for them and askedMcKiever if she would like to have Blue Cross and BlueShield and she answered that she would. McGuire said," She testified, "I was not Interested in anything Marilyn had to saybecause I wanted the Union."12 This question makes it appear likely that these events occurred onMarch 8 rather than March 7. 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"I'm pretty sure that once everything was settled aboutthe Union that we could get Blue Cross and BlueShield." She also said that she had worked for Walasekfor 30 years and found him to be fair and honorable, andonce everything was settled she was sure that the em-ployees would get Blue Cross and Blue Shield.McKiever said that she would think about it and left.McGuire testified that when McKiever returned towork she met McKiever and explained the petition toher and she said that she would think about it. Later thatday, McKiever told McGuire that she still did not under-stand it, but why should she trust Anker, whom she didnot know. McGuire said that he was available if shewanted to speak to him; McGuire dialed Anker'snumber, put McKiever on the phone, and walked out ofthe office. When she was finished with the telephone callMcKiever told her that she now understood the petition,and Anker sounded like a nice man and she signed thepetition. During this conversation, she never asked her ifshe would like to have Blue Cross and Blue Shield ortell her that once everything was settled they would getit. She told McKiever that most of the other operatorswanted Blue Cross and Blue Shield and she was hopefulof getting it.McKiever testified further that about a half hour later,while she was on a cell, she received a call from Gail-lard, who was in the office at the time. Gaillard told herto act as if she were working and not let on that she wasspeaking to her; Gaillard then told her that they wereboth working mothers, and it was in her best interest tosign the paper to get the Union out; "How by signingthe paper, getting Blue Shield and Blue Cross would bebetter for me all the way around."3 As McKiever wasworking at the time, whenever a call came in she putGaillard on hold. This conversation lasted about 30 mM-utes, during which McKiever put Gaillard on hold a fewtimes; at the end of this conversation Gaillard told hernot to tell anyone of their conversations and that sheshould go into the office and speak to McGuire, but notto go immediately; she should wait a few minutes, thenproceed to the office to speak to McGuire. A few min-utes later, Gaillard told her it was all right for her to gointo the office, which she did. Gaillard testified thatabout March, she had a conversation with McKieverabout the Union. McKiever initiated the conversationand it was carried on over Respondent's trunk line.McKiever said that she had a problem; she wanted toknow what kind of benefits they received through theUnion; she did not know because she had never receiveda copy of the union contract. Gaillard told her that be-cause she was a dues-paying member she was entitled toit, and she should call the Union for a copy. They had adiscussion of benefits, as they were both working moth-ers, but she did not promise McKiever any benefits if theemployees got rid of the Union, and, in fact, she neverdiscussed Blue Cross or Blue Shield with her. Regardingsending McKiever into the office to speak to McGuireor Watts, Gaillard testified that she does not specifically13 Her affidavit makes no mention of Gaillard referring to Blue Crossand Blue Shield m this conversation.remember any such request, but it does occur fairly regu-larly.McKiever testified that at that point she went into theconference room, McGuire was present. McKiever toldher that she still was not sure whether she 'would signthe paper. McGuire told her that other unions had BlueCross and Blue Shield and asked her if she wanted thesebenefits, and she answered that she did, but she still wasnot sure. McGuire asked her if she wanted to speak totheir attorney, Anker, and, when she said that she did,McGuire dialed his number. McKiever asked him whatthe petition consisted of; he told her that he was doingMcGuire a favor in handling the case; she had told himthat a group of the employees were dissatisfied with theUnion and he was handling the case to get the Unionout. She asked him who these women were, but he re-fused to say, and that was the extent of her conversationwith Anker. McGuire then asked her if she would signthe paper and she told McGuire that she wanted to haveBlue Cross and Blue Shield, but she did not want theUnion removed. McGuire then asked her if she wouldsign the paper saying that she was dissatisfied with thebenefits; McKiever asked: "Is this the paper to get theUnion out?" and McGuire said that it was not. Accord-ing to McKiever's testimony, McGuire had two piles ofpaper in front of her at the time; one pile had signatureson them; the other pile had unsigned pages. She took apaper from the latter group and told McKiever to sign it"because this would just say I was dissatisfied with thebenefits." McKiever told her that she did not know any-thing about the Union and it would be wrong for her tosign a document that she wanted the Union out, becauseshe did not. McGuire asked her to sign it because shehad to turn it in that day. She signed without reading it:"I believed I was signing a piece of paper . . . that juststated I was dissatisfied with the Union medical bene-fits."A document containing McKiever's signature containsthe following two-line statement at the top of it: "We de-clare that we have read the above petition and that thestatements are true to the best of my knowledge andbelief." McKiever testified that she remembers seeingtwo lines at the top of the document, but does not re-member what they said. She does remember that belowthese two lines were the words "name, address anddate." Below that it says: "We do not wish to be repre-sented for the purpose of collective bargaining by the ex-isting labor organization," with the Union's name. Fol-lowing that is McKiever's signature; she testified thatwhen she signed the document there was blank space be-tween her signature and the top two lines referred toabove. After signing the document, McKiever asked fora copy of the paper and McGuire gave her a paper,which she did not examine at the time; she folded it andput it in her pocket. The next week, while she was talk-ing to some of the other operators, she told YvetteWilson of the above-described incident with McGuire.She showed Wilson the document that McGuire gaveher and Wilson said that was the paper to get the Unionout. For the next few weeks she looked for McGuire at SHERWOOD DIVERSIFIED SERVICES355the office to question her about the document, but didnot see her.McGuire testified that after speaking to McKiever, asdiscussed, supra, she gave her a paper, similar to thatgiven to the other employees, to sign. The paper stated:We declare that we have read the above petitionand that the statements are true to the best of ourknowledge and belief. We do not wish to be repre-sented for the purposes of collective bargaining bythe existing labor organization: United TelephoneAnswering and Communication Service UnionLocal 780, AFL-CIO.Below were spaces requesting the employees' names,addresses, and the date. McKiever signed this document(she testified that it is her signature) with her address onMarch 9. Hers is the only signature on that page, justbelow the space provided. McGuire testified further thatwhen she handed the paper to McKiever, nothing wasmissing from it, and McKiever read it and asked for acopy of the paper. McGuire made a copy on the officecopier and gave it to McKiever. She never askedMcKiever to sign the paper simply to say that she wasdissatisfied with the union benefits; she told her that sheneeded the signature in order to have an election inwhich the operators would vote whether they wantedthe Union out.Debby King, who has been employed by Respondentsince February 1978, testified that about late February orearly March either Gaillard or Brown told her (whileshe was working at a cell) that Walasek wanted to speakto her. When she walked into his office he asked her tosit down and they engaged in general conversation. Kingsaid that she and her husband George were short ofincome and that he was willing to work at a second jobif Respondent would hire him." Walasek then said:[O]ff the record, I'm management, I'm not supposedto talk to you or say this to you, but you'll be get-ting a thing about the Union, we're going to havemeetings, and we're going to have a discussion andsomebody will give you a paper . . . to sign aboutthe Union.Walasek then said that she would get better medicalbenefits, Blue Cross and Blue Shield. King asked aboutsalary•would it go up, down, or stay the same; with theUnion they received periodic raises. Walasek answeredthat he had to keep his operators happy, "so naturallyyou'll get art increase." He said that McGuire would bespeaking to her more, and that the Union would be goneby June 1. King again asked Walasek about a job for herhusband and he told her to have him can Walasek to seeif they could work out something.Walasek specifically denies every portion of King'stestimony regarding this alleged conversation, except aconversation regarding a job for her husband. He testi-fied that in about late February or early March, Kingcame into his office and asked him for a $300 loan14 She testified that she had previously informed Walasek a month ear-lier that her husband needed additional employment.(which she had done before). He gave her the loan andthen she asked him if he would hire her husband George,who was out of work at the time. Walasek said that hewould discuss it with Watts.King further testified that (at a time that she cannot re-member) Walasek told her: "I'm having a meeting at 6:00with the members of the office" and they would discusswhat he had earlier discussed with her, and that hewould like her to be there. She did not attend the meet-ing. Walasek testified that he never made such a state-ment to King. King testified that on March 8, while shewas working on a cell, either Brown or Gaillard told herthat Watts wanted to speak to her in the inner office.When she got there she saw McGuire, rather than Watts.McGuire handed her a piece of paper and said it was thepetition to get rid of the Union and it would be sent tothe Labor Board. On direct examination, she testifiedthat McGuire also said: "Well, you discussed it withPaul"; on cross-examination, she testified that the aboveis all McGuire said. King immediately signed the paperand returned it to McGuire. McGuire testified that onMarch 8, King approached her and said, `1) understandthere's a petition and I'd like to sign it." She read it andsigned it. McGuire never said that King had discussed itwith Walasek.George King testified that on or about March 15, hemet with Walasek to attempt to obtain employment withRespondent. Walasek asked him how he was and he saidthat he was fme, but that he needed another job. Wala-sek told him that he was trying to get rid of the Unionbecause it was not good for the employees or manage-ment and he asked him how he felt about it. King saidthat he did not care one way or the other; he was justlooking for a job. Walasek asked him to fill out an appli-cation for employment, and when he completed it he re-turned to the office and Walasek and Watts werepresent. After King completed some other forms, Wala-sek handed him a paper to sign and said, "George, do mea favor and sign this." King read it and signed it in thepresence of Walasek and Watts. He started working forRespondent that day as a trainee. On cross-examinationKing testified that he is positive that he was hired (andworked for 2 hours) on the same day that he filled outhis employment application and that he signed the peti-tion on that day as well. King identified his signature ona petition; it was the only signature on the particularpage. The date next to his name and address is 3/16/83,but the "6" was clearly written over another number;what this number was, I cannot determine. King also tes-tified that the declaration (as recited, supra) was on thedocument when he signed it, but the Union's name wasnot present. He also testified on cross-examination thatWalasek asked him how he felt about the Union, that hedid not volunteer the information to Walasek. In an affi-davit requested by, and given to, counsel for Respondenton August 11, 1983, King stated, inter alia:I was hired as a telephone operator and I alsowork as a messenger. I have been employed sinceMarch 13, 1983.Paul Walasek did not ask me about the Union,but I volunteered information about my feelings 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabout the Union. I don't believe Paul Walasek askedme to sign a decertification petition. I don't remem-ber if I signed the petition.16When King was shown this affidavit he testified: "Idid not say that. What I said, was, Paul Walasek askedme about the Union, I didn't say he did not, I said heasked me about it. I did not offer or volunteer anything."He also testified: "It was Paul Walasek who asked meabout the Union, and I voluntarily told him that I didn'tcare about the Union one way or the other." He testifiedthat he did not read the affidavit or the assurance againstreprisal at the top of the affidavit, nor did he read thehandwritten three lines above his signature that statesthat the two-page handwritten statement is true to thebest of his knowledge and belief ("because I was aggra-vated and I didn't want to be bothered with it"). He alsotestified that the attorney informed him that, under nocircumstances, would it be used in any court action.McGuire testified that on March 16, King approachedher and told her that he wanted to sign the petition; hesigned it and wrote the date as March 15; she informedhim of the correct date and he changed it to March 16.Walasek testified that he never spoke to King about theUnion or made the statements attributed to him by King,nor did he give King the petition to sign, nor did Kingsign it in his presence. Walasek identified King's applica-tion for employment with Respondent, which is datedMarch 7. The top of the first page of this document con-tains Watts' handwriting stating: "To Start Tues: 3/15,"which was later changed to "3/11." Walasek also identi-fied a check of Respondent's made out to, and endorsedby, King in the amount of $7.26, together with Respond-ent's accompanying notation that it was for 2 hours em-ployment on March 11. He also identified Respondent'srecords of its contributions to the Union's pension fundwherein Respondent stated in March and May thatKing's hiring date was March 11.Sandra Gunn testified that about late February orearly March ,while she was at a cell, either Brown orGaillard told her to go into the office to see Walasek.She went into Walasek's office (nobody else was present)and he asked her if she knew anything about a petition toget rid of the Union. She said that she had heard about itthrough other operators, but did not attend the meetingsthey had. Walasek asked: "Well, what do you thinkabout it?" Gunn said that she did not have time to thinkabout it, but she felt they needed a union. He did not en-courage her to sign the petition. Walasek said that hewould appreciate it if she did not mention to anyonewhat they had spoken about; that it would be a greatfavor to him. Gunn returned to work. On cross-examina-tion counsel for Respondent pointed out to Gunn that inher affidavit to the Board she stated: "I never spoke withPaul Walasek and to the supervisors about the Union."When asked to explain this inconsistency, Gunn testifiedthat when she spoke to the Board agent who took theaffidavit, she observed Walasek's request to keep theconversation confidential; after the commencement ofthe strike, she informed one of the other operators of her15 This affidavit contains a prepared assurance against reprisals.conversation with Walasek and was told that it was im-portant that she inform the Board of the conversation,which she did. Walasek testified that he never spoke toGunn about the Union or about the decertification peti-tion.Gunn testified that about a day or two after the aboveconversation with Walasek, either Gaillard or Browntold her to shut down her position on the cell and to seeMcGuire in the conference room; nobody else waspresent at the time. McGuire introduced herself andasked Gunn if she knew anything about the petition.Gunn said that she had heard of a petition through theother operators. Gunn saw that McGuire was holding afew sheets of paper stapled together and, assuming that itwas the petition with employees' signatures,, she asked tosee it. McGuire refused to let her examine it, but held itup at a distance from her so that she could see that a lotof employees had signed. McGuire asked her how shefelt about signing, and Gunn said that she did not wantto rush into it, she wanted to discuss it with other em-ployees. McGuire told her that she should have attendedtheir meetings and Gunn said that she did not want toattend. McGuire told her that she should not feel threat-ened about her job as long as she was a good operator.'Gunn said that she would not sign until she was assured,in writing, that she would get something that the Unionwas not getting for her. McGuire then said that theywould get Blue Cross, Blue Shield and other benefits,and that she should not worry about it because she hadknown Walasek for a long time and he is a fair person.She told Gunn to think about it, and she would discuss itwith her again.Gunn testified further that on the following day(which she believes was Friday), Gaillard told her to goto the conference room to see McGuire. She shut downher cell position and went into the conference roomwhere only she and McGuire were present. McGuireasked: "Have you thought about it?" and Gunn said thatshe had, but she was still uncertain about signing the pe-tition. McGuire told her that if she decided to sign thepetition she should contact the office and they wouldcontact McGuire. She did not contact McGuire nor didshe sign the petition. McGuire testified that she had twomeetings with Gunn in the office, although it is not clearfrom her testimony who initiated these meetings. Gunnwanted to know more about the petition and McGuireexplained it to her; Gunn said that she wanted to thinkabout it. She never told Gunn that if the operators gotrid of the Union they would get Blue Cross and BlueShield; she did tell Gunn that she had learned from Re-spondent's representatives16 that other of Respondent'snonunion subsidiaries had Blue Cross and Blue Shieldcoverage for its employees and, in her opinion,17 if the16 McGuire testified that she learned of the benefits enjoyed by em-ployees of Respondent's other subsidiaries about the end of February byasking Michael Tannenholtz, Respondent's controller, about them. Shetold him that she was dissatisfied with the Union's health plan and thatshe was discussing it with other employees17 Gunn testified that McGuire never said "in her opimon " = SHERWOOD DIVERSIFIED SERVICES357operators negotiated with Respondent without a union,they would probably be able to obtain the same benefits.When Gunn asked her how she knew the operatorswould do better than they were doing with the Union,McGuire told her that she knew Walasek to be a fairman.Meetings, attended by Anker, McGuire, and other ofRespondent's employees took place in the conferenceroom" on Respondent's premises on Monday and Tues-day, March 7 and 8. At these meetings, decertification ofthe Union was discussed. McGuire testified that the em-ployees were informed of these meetings in two manners:word of mouth and a notice that she typed in the officeand posted on the bulletin board on the afternoon ofMarch 7 stating that there would be a meeting to discussproblems that the employees were experiencing with theUnion. The notice stated that the meeting would be heldon March 7 and 8 at 6 p.m., but McGuire does not recallwhether the notices specified the location of the meet-ings. McGuire testified that prior to posting this noticeinforming the employees of the meetings, the employeeshad been discussing it among themselves, and the re-sponse was so great that she knew that the operator'slunchroom (which was small and had its entrance on theboard room side of the facility) would not contain ade-quate space for the meeting, so, on the morning or earlyafternoon of March 7, she asked Walasek if she couldhave permission to use the conference room for a meet-ing. He asked the time, she said that it would be 6 p.m.,and he said that it would be all right because the officewould be closed, as long as they left the room in thesame condition that they found it in. He did not ask thepurpose of the meeting nor did she tell him.Brown testified that about March 2 or 3 McGuire ap-proached her in the board room and told her that she,Valletta Clark, and Fergeson were the committee to de-certify the Union, and would she be interested in attend-ing a meeting in that regard; she said, that she would.Later that day, Clark and Fergeson also asked Brown ifshe would attend the meeting; she again said that shewould; they did not ask her to join their committee or toassist them in any way. Sometime about mid-March,McGuire approached Brown in the afternoon, while shewas working on a cell, and asked her if she would mindclipping notices to the employee's timecards in the racknext to the timeclock; McGuire did not tell her what thenotices said. Brown said that she would not mind doingit, and McGuire handed her a stack of folded letters.Shortly before 4 p.m. (her usual quitting time) that day,Brown shut down her position," went to the dias where19 This room is on the office side of the facility across from the mainentrance to Respondent's office and adjacent to the reception area. Inorder to get into the conference room, operators in the board roomwould have to either walk through the entire office, or exit through theboard room into the building hallway, walk down the hallway a shortdistance, and enter through the office entrance.19 She was asked by counsel for the Charging Party:Q. Did you ask permission?A No, I didn't have to ask permission- I was officially off at 4.00Q. But you did it before 4:00.A Yes, I did.Q. Did you ask permission to shut down early?A. From Ms Wattsshe got paper clips, and then went to the timeclock rackwhere she clipped these letters to each timecard. She didnot read the letter until after she had completed clippingthem to all the timecards. The letter informed the em-ployees that 60 percent of the employees had signed thepetition to decertify the Union. Brown testified that nei-ther she nor any employees had previously attached no-tices to employees' timecards, but she was not surprisedthat McGuire asked her to do it (rather than simplyhanding out the notices directly to the employees her-self) nor did she feel there was anything wrong aboutdoing it Anker and McGuire were present at both theMarch 7 and 8 meetings; numerous other employees at-tended the meetings as well. McGuire testified that themeeting of March 7 commenced at 6:05 p.m. and tookplace in the conference room; due to the large number ofpeople present that evening, participating employeeswere in the reception area as well. McGuire introducedAnker and said he was there to assist them in their dis-cussions of what to do in order to remove the Union; hewanted to know what the complaints were and whetherthey were serious about it. At that point, Anker tookover, introduced himself as a friend of McGuire, and saidthat McGuire told him that there were complaints andhe wanted to hear about them first hand; at that point,he was "bombarded" by the employees with differentcomplaints: employees complained about inadequate pen-sion benefits, health benefits that did not cover hospitalcost, the fact they did not know what benefits they wereentitled to because they had never received a contractfrom the Union, and "they were very irate" that theUnion, in arbitration, had eliminated the 10-hour-a-day,4-day-a-week shift (unilaterally implemented as discussed,supra). McGuire told those present that she had learnedthat other of Respondent's subsidiaries provided BlueCross and Blue Shield benefits to their employees. At theconclusion of the meeting, Anker passed around the peti-tion he had prepared for employees signatures statingthat they did not wish to be represented by the Unionand gave the employees his telephone number in casethey had any questions about the petition. Approximately18 to 20 employees attended the meeting, and all signedthe petition. The meeting lasted about an hour. McGuiretestified that to her knowledge none of Respondent'sagents were in the office or board room during thismeeting.Anker testified that on March 7, he went to the build-ing in which Respondent's premises is located, took theelevator, and knocked on the door leading to Respond-ent's office (as compared to the door leading to theboard room) about 6 p.m. On the prior day, he had "em-phasized" to McGuire that none of Respondent's repre-sentatiires 'could be present at these meetings. On thatevening, McGuire assured him of it. McGuire and one ortwo other employees were at the door when he arrived.The large number of employees who were present neces-sitated that the meeting "overflow" into the receptionarea from the conference room. McGuire introduced himQ. And, what did you tell Ms Watts.A. I didn't tell her anything. I asked her could I go for a few min-utes. 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDas an attorney she had known for a long time and he wasthere to discuss the union question. (He testified that shedid not introduce him as the attorney representing Re-spondent.) At that point he assumed control over themeeting, introduced himself, and passed around an at-tendance sheet for the signatures of those present (19signed). Anker then said that he had been told that theywere dissatisfied with the Union and wanted to get rid ofthe Union, and if that were so, the way to do that wascalled decertification and he was there to determine ifthey desired to decertify the Union; he had heard thatthere were complaints about the Union and he wantedthem to tell him what their complaints were; "and theflood gates opened." The two principal complaints ex-pressed (according to Anker's testimony) were the insuf-ficiency of the medical benefits the employees receivedpursuant to the union contract, and the difficulty the em-ployees encountered in obtaining a copy of this contract(it took a year or two after the agreement was executedbefore they received a copy). Other points of displeasurethat were expressed were that the pension plan providedfor in the contract was inadequate, and that the employ-ees would rather work fewer days and longer hours, butthe Union would not allow it. Anker then said that hehad a petition with him that he would present to the em-ployees for signature; however, signing it was strictlyvoluntary; nobody would be forced to sign the petition,but once they signed it, they must stand behind it in casethe Board questioned their signatures. He also told theemployees that he expected to be paid for his time andhe felt that a reasonable fee for his work was between$600 and $750. Anker then passed the petition to the em-ployees and asked the employees to sign it if they wishedto do So. All of those present signed; Anker told the em-ployees his address and telephone number and told themto call him if they needed any clarification of what hesaid, and about 7:30 p.m. he left. Anker testified that atneither this meeting, nor the meeting the followingevening, did McGuire say that the Union was no goodand that Respondent had more to offer than the Union,that Respondent would give them Blue Cross and BlueShield, medical coverage, and merit raises, but that Re-spondent could not initially make an offer to them, theyfirst had to get rid of the Union; nor did she make anystatement promising increased benefits to the employeesif they got rid of the Union.Brown testified that at this meeting Anker said that hewas a friend of McGuire and he was there to explain thedecertification petition to them and wanted them to saywhat they wanted him to do (he did not say that he rep-resented Respondent). He said that signatures were nec-essary for filing a petition and they should be sure thatwas what they wanted to do. After introducing Anker,McGuire did not say anything. At this meeting Clarkcomplained about the Union's hospitalization coverageand pension plan and Slattery also spoke about the inad-equacy of the hospitalization coverage they had. Gaillardtestified that at this meeting of March 7 Anker told themthat McGuire had contacted him and he was there tohear what they had to say. He said that he understoodthere were problems and he would like the employees totell him about themSandra Minor attended the March 7 meeting; she testi-fied that McGuire introduced Anker as an old friend andsaid that he was there for guidance and to answer anyquestions that they might have; she cannot recall ifMcGuire said anything else at the meeting. Brown spoke(but Minor testified she cannot remember what subjectshe spoke about) and Slattery complained about theamount of the pension the Union provided employees onretirement. After more discussion, including some criti-cism of the Union's health benefits by the employees,Anker handed out the petition for signatures; he said thatit was to request an election and only those who wishedto do so should sign it. During this meeting neitherAnker nor McGuire made any promises or said that theemployees could get more benefits if they decertified theUnion, nor did Anker say that he represented Respond-ent or Walasek. Shirley Fergeson testified that McGuireasked her if she would attend the March 7 meeting andshe said that she would. McGuire told her that theywould discuss the union benefits at the meeting. Ferge-son's recollection of this meeting is limited to Anker tell-ing those present that they should sign the petition, ifthey wished to do so, but "you don't have to if youdon't want to sign." She testified that she did not hearMcGuire speak about Blue Cross and Blue Shield or saythat the Union was no good or that Respondent couldoffer the employees more benefits than the Union.Cheryl Tollerson (who was hired in October 1982) tes-tified that on March 7 McGuire informed her that therewould be a meeting that day at 5 p.m. She did not tellher the subject of the meeting; she attended the meeting.At the meeting Anker introduced himself and said thathe would represent them if they decided to decertify theUnion Anker then asked employees if they had anythingto say; Slattery spoke of the inadequacy of the hospitali-zation benefits; Clark spoke of the inadequate pensionprovided by the Union. Nobody spoke positively aboutthe Union, and McGuire never spoke about Blue Crossor Blue Shield, nor did she say that Respondent couldprovide better benefits than the Union, nor did Ankermake such a statement or say that he was speaking onbehalf of Respondent. At the end of the meeting, Ankerpassed around a paper and said if the employees wishedto, they could sign it to get rid of the Union, but that itwas voluntary.Walasek testified that on March 7, about noontime,McGuire asked him if she could use the conference roomthat evening; she did not mention the specific purpose ofthe meeting nor the time, nor did he know or ask thepurpose. Walasek's actions that evening are fully dis-cussed, infra, regarding Fisher's visit to Respondent'spremises.There was also a meeting with Anker on Respondent'spremises on March 8; unlike the March 7 meeting, someof the General Counsel's witnesses attended and testifiedto what occurred at this meeting. Yvette Wilson testifiedthat she learned of the March 8 meeting when she saw aletter from Slattery on the bulletin board that day an-nounhing the meeting. The meeting was held in the con-ference room on Respondent's premises; present, in addi-tion to Yvette Wilson, McGuire, and Anker were Grace SHERWOOD DIVERSIFIED SERVICES5359Daniels, Singletary, Selma Gilbert, Vicki Clark, and afriend of McGuire's, who Wilson had first seen on Re-spondent's premises the prior day. Anker introducedhimself as a lawyer. McGuire began the meeting bysaying that the Union was not any good and that Re-spondent could offer the employees more Blue Cross andBlue Shield coverage and merit wage increases. She alsosaid that they would not get rid of the Union complete-ly, but the Union was not doing anything for them. Gil-bert then asked McGuire about job security andMcGuire said what made her think Respondent wouldget rid of her because she had been employed for a longtime. None of the operators at the meeting expressed dis-satisfaction with the Union, nor does she recall Ankersaying anything. At the end of the meeting (which lastedabout 45 minutes) McGuire put a folder she was holdingon the table and asked the employees to sign it if theywished to do so. The woman who came into the meetingwith McGuire said that she had signed the prior eveningand asked if McGuire wanted her to sign again. YvetteWilson testified that she cannot recall McGuire explain-ing the purpose of the paper and she cannot recall what,if anything, was written or typed on it. The only thingshe remembered was that it contained King's signature.There is a document in evidence containing the decertifi-cation language recited, supra, with King's signature di-rectly below (and dated March 8) and six other signa-tures (none of whom, apparently, attended this meeting)below it; nobody signed the paper.The only other witness of the General Counsel to tes-tify about this meeting, Daniels, testified that she learnedof the March 8 meeting from a notice posted on the bul-letin board stating that it would be held in the confer-ence room. She testified that she does not recall whetherit referred to the purpose of the meeting. She arrived afew minutes after 6 p.m.; present were Singletary, YvetteWilson, Vickie Clark, Anker, and herself. Anker intro-duced himself as a lawyer representing Respondent; atthat time McGuire entered the room with a womanwhom Daniels had never seen before. McGuire said thatthere was a committee, and "we" can get you bettermedical benefits, a better pension, and more money; shesaid that the medical coverage they had would not coverexpenses of a hospital stay. One of the employees askedwhat she could offer them, and she said, "Well, we can'toffer you anything now"; this employee answered bysaying that the Union gave them free doctor and dentalcare and a pension, job security, and definite benefits. Atthe end of the meeting Anker said that he had a petition(or paper) that the employees should look at, and any-body wishing to sign it can do so. Daniels immediatelyleft without looking at the petition.McGuire testified that the March 8 meeting beganabout 6 p.m. in the conference room on Respondent'spremises. She opened the meeting by introducing Ankerand said that there was a meeting the prior evening atwhich the operators expressed a lot of complaints aboutthe Union and they were thinking of attempting toremove the Union. Anker was there to explain to themwhat had to be done and to answer questions. Anker saidthat he was a lawyer (she testified that he did not intro-duce himself as a lawyer representing Respondent) andthe procedure involved a petition. He said that McGuirehad expressed to him the employees' dissatisfaction withthe Union and there had been a meeting the priorevening at which employees expressed their complaintsabout the Union, principally regarding health insuranceand pension, and he wanted to know if any employeehad anything to say or had any questions. There wasvery little discussion at this meeting because, accordingto McGuire's testimony, the employees attending thismeeting were prounion Anker said that at the priormeeting the employees complained about medical bene-fits, and "in general better health benefits are available,better than we're getting from the Union. . . and, if wedid remove the Union and if We did negotiate on ourown this is something that we could strive for." He didnot promise improved benefits if the Union were decerti-fied, nor did she do so. In addition, she did not say thatRespondent had more to offer than the Union. McGuireinformed those present that she had checked and learnedthat other of Respondent's affiliates provided Blue Crossand Blue Shield to their employees "and in my opinion, Ithought we could get the same benefits if we were work-ing just with management alone." At the conclusion ofthe meeting, Anker put down the petition and said thatthe employees were free to sign it, if they wished;nobody signed.Anker testified that on March 8 he arrived at Re-spondent's premises at 6 p.m. and entered through thedoor to Respondent's office. About eight people werepresent at this meeting; he circulated an attendancesheet, but nobody signed it. McGuire introduced himand he said that there was a movement to decertify theUnion. He then reviewed the prior evening's meetingand at that time, a lot of employees expressed dissatisfac-tion with the Union. Specifically, that there were com-plaints about the Union's health coverage and pension,and it took a long time before_ they received a copy ofthe contract from the Union. He told the employees thathe had with him a petition to support the decertificationmovement and he wanted to know if they wished to signthe petition; if they wished to sign it, they had to do sovoluntarily and, later, stand behind it if they were ques-tioned about it. According to Anker's testimony: "theywere a much more taciturn group and so what I did wasI tried leading by asking them to respond to a specificcomplaint I heard the night before, for example, the pen-sion plan, medical plan, and there was not a great deal ofgive and take." At some point in the meeting Ankerplaced the petition on the table and told the employeesthat they were welcome to sign it, and if they had anyquestions he would be happy to answer them. Minimalcomments were made by some of those present, butnobody signed the petition and they left. Anker testifiedthat McGuire's participation that evening was about thesame as the prior evenings; she said that some unions hadbetter medical coverage than they had, but she neverpromised increased benefits to employees to induce themto support the movement to decertify the Union nor didshe say that Respondent could not offer anything; firstthey had to get rid of ihe Union before an offer could bemade. According to his testimony, McGuire also never 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsaid that the Union was no good and Respondent hadmore to offer than the Union, that she was there to helpthe employees receive better benefits because the Unionwas not doing much, or that Respondent could offerthem Blue Cross, Blue Shield, medical expenses, andmerit raises. The meeting lasted about an hour or less.McGuire testified that Anker's fee was $650, althoughno bill was ever sent. This bill was paid by two moneyorders: a bank money order dated March 15 in theamount of $400 and made payable to Anker was re-ceived in evidence. Anker testified that about that day orthe next the money order was dropped off at his officeby an employee of Respondent. Anker testified that at alater time he received another payment of $200 or $250,but he is not sure of the date, and made no copies of theform of payment. McGuire testified that at the March 7meeting the employees discussed how they would raisethe money to pay Anker's fee and agreed on a raffle;after rejecting the idea of a television set as the firstprize in the raffle (too expensive) they agreed that boththe first and second prize would be a $50 bond (whichcosts $25 each). McGuire arranged with a friend to printthe tickets: the tickets were two-part tear-off tickets con-secutively numbered. The inside part had the numberand space for the purchasers name and address; the out-side _part had the number, the prizes, and the name•committee for the operators•printed on it. The ticketswere priced at 25 cents, five for $1. Approximately, 3500were printed and $700 was collected. A friend ofMcGuire's printed these tickets for her "at cost"•$25,which she lent out and was later reimbursed for. Anumber of the operators sold these raffle tickets; it wasonly supposed to run for a week or two (no drawingdate was listed on the ticket, according to McGuire's tes-timony) but participating operators were often absent, so,"it was delayed for quite awhile." She testified that shedoes not remember when the drawing was; the raffle waswon by the neighbor of one of the operators. Raffle tick-ets were not sold to people employed in Respondent'soffice•"Because we knew they shouldn't be involved, itwas just us girls and we wanted to do it on our own."McGuire held the raffle money as it was collected; atfirst she kept it in a locked drawer in the board room(Gaillard and Brown had the key); when the amount ofmoney held increased she told Tannenholz that she hadmoney that she would like locked up; he did not ques-tion her at all about it, nor did she tell him the amountor source of the money. He unlocked and opened thedrawer, she put the money in the drawer, and he lockedit and kept the key. Brown testified that, at some point,she was asked to hold the raffle money and she kept itfor about a week; when the amount was getting toogreat, she turned it over to Tannenholz to hold; it was ina manila envelope and she asked Tannenholz to lock itup for her; she did not tell him what the funds represent-ed, nor did he ask; he locked it in the drawer for her.Walasek testified that the first that he was aware ofthe purpose of McGuire's conference room meetings onMarch 7 and 8 was on March 14. When he returned tothe office on that day (it appears that, on that day, hereturned from Florida, where he had been since March8) "on my desk were a couple of memoranda from Local780. One of the memoranda discussed in it a decertifica-tion•a petition•a decertification petition that had beencirculated at the [Respondent]." (It appears that Walasekis referring to the unfair labor practice charge in Case 2-CA-19496-2, which alleges that Respondent violatedSection 8(a)(1) and (3) of the Act by soliciting employeesto participate in a decertification petition and by con-' ducting meetings in that regard. This charge is datedFriday, March 11, but the affidavit of service states thatit was not mailed until March 14, a Monday. The unfairlabor practice charge in Case 2-CA-19496-1, allegingthat Fisher was denied access to Respondent's premises,is dated March 10, was mailed on March 14, and re-ceived by Respondent on March 16.) After discoveringthese memoranda, Walasek called other employer-mem-bers of the Association in search of an attorney, and wasgiven the name of his present counsel. Walasek testified,further that on March 16, McGuire came into his officeand started to tell me that they had two meetings inthe office, and that they were circulating a decertifi-cation petition, and that they were ready to file itthe following day. And I said, I'll tell you what, Idon't want to hear any more of it. Please cease thisdiscussion. And that was the end of the discussion.He testified that during this discussion McGuire"clearly indicated that goodly number of more than halfhad signed the petition." Later that day Walasek foundthe following letter, dated March 16, on his desk:NOTICE TO ALL EMPLOYEES!!A petition for an election was delivered today toour attorney signed by close to 60% of your co-workers.Please be advised that there are a handful of em-ployees who do not appreciate our success. Youmay, therefore, be asked to sign a document statingthat you were forced or threatened to sign our peti-tion, which, of course, is a lie.PLEASE BE ON YOUR GUARDMcGuire testified that she spoke to Walasek on thatone occasion (March 16) because a number of employeeswanted a written commitment regarding what theywould receive were they to decertify the Union. Sheagreed: "The only thing I could do is ask." She told Wa-lasek that some of the employees were interested in sign-ing the petition to remove the Union "and they wantedto know if management could offer us anything in blackand white, if there was . . . no union." According toMcGuire's testimony, Walasek's reply was simply: "Icannot tell you anything. You have a bargaining agent."On March 17 and 18 Walasek met with counsel and, asa result of those meetings, he sent the letters referred to,supra, to the Association withdrawing from the Associa-tion. Walasek testified further that about a week later, orwithin the week after March 16, Clark came into hisoffice and told him that a petition was filed and shewanted him to know who the signatories were to thatpetition. She left the signatory pages on his desk. This SHERWOOD DIVERSIFIED SERVICES ,361consisted of 8 pages and contained 32 signatures. Asstated more fully, supra, the caption of these pages statesthat the employees do not wish to be represented by theUnion. After Clark left, WaJasek called counsel, whosuggested that he compare the signatures on these pageswith Respondent's files and W-4 forms, which he did.This check established that of 56 or 57 employees, at thetime, 32 had signed the petition.It is undisputed that on the evening or late afternoonof March 7 and 8, Fisher came to Respondent's premisesand was not admitted; what is disputed is the time thathe arrived at the premises and what actually occurred onthese occasions. Because Fisher did not testify, the factsare taken from the testimony of other witnesses. Itshould initially be noted that, as will be discussed, infra,the March 7 incident is more significant than the onethat occurred the following day (principally for credibil-ity purposes), but it appears that a number of the wit-nesses had difficulty distinguishing the two.McKiever testified that on one of these days, about 5p.m., she heard Fisher knocking on the door leading tothe board room, identifying himself, and asking to be ad-mitted. Either McGuire or Watts told the employees thatthe door was not to be unlocked and Fisher was not tobe let in, and that any employee leaving the premises hadto do so through the office. Frazier testified that onMarch 7, about 5 p.m., she heard a loud knocking on thedoor leading into the office; she saw Tannenholz go tothe door and say to Watts and McGuire that it wasFisher; either Watts or McGuire told Taimenholz not tolet hen in, and they locked all the doors although, nor-mally, the board room door is not locked. Fisher keptknocking on the door and Watts told him that it wasafter office hours and McGuire said that she would callthe police. Fisher kept knocking on the door and a fewminutes later Frazier told McGuire that she was going toleave for the day and McGuire arranged for Tannenholzto take her outside. When she and Tannenholz walkedout of the board room Fisher and Mark Felton, market-ing director for Respondent, were at the door: Fisherwas attempting to knock on the door and Felton wasstanding between him and the door with his arms up at-tempting to prevent Fisher from knocking on the door.Applewhite testified that on March 8, about 4 p.m.,she left Respondent's premises with Clark; when theyexited the elevator at the ground floor of the buildingthey saw Fisher, together with a woman from theUnion's executive board. Applewhite stopped to talk toFisher and Clark left. Fisher asked Applewhite if sheknew about the meeting that was going to be held; shesaid that she did and he asked who was at the Respond-ent's premises, and Applewhite said that all but the 4p.m. operators were still there; Fisher said that he wasgoing to the premises to see what was occurring there,and he left and went upstairs. She testified that Fisherhad previously been at the premises without being barredfrom entering, and that the board room door was lockedall that day, whereas it is usually left unlocked, exceptduring the late hours.Daniels testified that on March 7 at 5:30 p.m., she firstobserved Walasek sitting at the dias; at 6 p.m., as shewas leaving work, he was still sitting at the dias (whichhe normally does not do for more than a few minutes).When she was leaving the building, she met Fisher. OnMarch 8, between 5 and 6 p.m., she heard knocking onthe board room door and she heard somebody say, that itwas Fisher, but they would not let him in. Gaillard andBrown were at the dias at the time. McGuire testifiedthat on March 7, about 5:45 p.m., she heard Fisher bang-ing on Respondent's office door and then the boardroom door; she did nothing about it as she was preparingfor the meeting. On March 8, about the same time, whileshe was speaking to Frazier, she again heard Fisherbanging on the door. She did nothing about it; did notlock any doors, nor instruct anyone to do so. She did askWatts if she thought the police should be called, andWatts said that she did not think so.Felton testified that on March 8 (he was hired by Re-spondent on February 17) between 5:30 and 5:45 p.m.,while he was in his office, he heard very loud bangingon the office door; he asked who was there and whatthey wanted and the answer was "It's Jerry Fisher andwhat I want is none of your business, you have to let mein." Because of the amount of noise, he was afraid toopen the door and told Fisher that he could not come inbecause the office was closed; he should return the fol-lowing day in a peaceful manner. Fisher insisted that hehad a right to come in and would break down the doorif necessary. Felton testified that he knew that Fisherwas involved with the Union, and he went to Watts'office (on his own initiative) and went through her deskand located the union contract, which he had never seenbefore. (About that point Fisher ceased banging on theoffice door and commenced banging on the board roomdoor.) Felton then photocopied article X of the contract("Visitation: Union representatives shall have the right tovisit any office during business hours, provided it doesnot interfere with the operation of the office"), andopened the door and handed it to Fisher. He and Fisherthen argued about the application of this provision andhe attempted to convince Fisher to return the followingday. When Fisher continued banging on the door, Feltonbecame concerned about what might occur, and he stoodin front of the door to prevent Fisher from banging onit. Fisher then picked up a hallway fire extinguisher,which Felton later convinced him to drop. Shortlythereafter, Fisher (and a female companion who did notidentify herself) left; this entire episode lasted about 45minutes. Felton testified that he had no prior warningthat Fisher would be arriving that evening, and thatduring this period, Watts was in the board room, but hedid not hear her say anything.Brown testified that in March, the usual practice atRespondent's office was that the door to the office waslocked at all times, and the door to the board room waslocked about 4 p.m. Tollerson testified that on March 8she heard knocking on the door; she asked Brown who itwas, and Brown told her that it was Fisher. Minor testi-fied that the time that the board room door was locked(during that period of time) varied; it could be as late as5:30y.m., depending on who is present. She also testifiedthat during the March 7 meeting she did not hear anybanging or knocking on the door. Anker testified that 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDduring these meetings he did not hear anyone knockingor banging on either of the doors to Respondent's prem-ises.Walasek testified that on March 7 and 8 he had noidea of the purpose of the meetings to be held in the con-ference room on those days; nobody ever informed himthat decertification meetings were to be held at that timeand he never saw any notice to that effect. On March 7he was at Respondent's premises; about 5:40 or 5:45 p.m.he left the premises with Watts and Anthony Russo,president of Respondent. They exited through the officedoor and left nobody in the office, although the boardroom was "full to capacity." When they exited the eleva-tor on the main floor of the building he saw Fisher (witha woman whom he could not identify). Walasek saidhello to Fisher and asked him what he was doing thereand Fisher said that he was visiting the premises to seehis membership. Walasek told him that it was after 5p.m. and the office was closed, so he should return thenext day. Fisher said that he had a right to be on thepremises anytime he wished and Walasek disagreedsaying the contract refers to business hours. Walasekasked Fisher if he intended to go upstairs and when hesaid that he did, Walasek took the elevator back to Re-spondent's premises (without Watts or Russo), wentthrough the door into the board room (it was unlocked),locked the door behind him, and advised Brown, Gail-lard, and some operators that the door was to remainlocked and that Fisher was not to be let in until "busi-ness hours" the following day. Walasek then sat at thedias, reading a newspaper; he did not observe what wasoccurring because Fisher was on his mind: "He was allconsuming." About 5 to 10 minutes later he heard a loudbanging on the door leading from the hall to the boardroom. This banging lasted for about a minute or two andhe waited another minute and walked out the door(Fisher was no longer there) and left Respondent's prem-ises through the board room door. (This was between5:50 and 6 p.m., according to Walasek's testimony.)During this entire period of approximately 10 minutes henever went into the office area nor did he see Ankerarrive at the office. On March 8, Walasek came to theoffice and, after lunch, went to Florida; he returned toRespondent's premises next on March 14. Walasek's ex-planation for his quick action in returning to the premisesand locking the board room door in order to preventFisher's entrance an March 7 is that Fisher causes diffi-culties even when he visits the premises during the day;but by arriving when he did there was nobody "to some-what restrain his activities." To his knowledge, this wasFisher's first "after hours" visit to the premises.On June 3, Vincent D. McDonnell, the impartial chair-man designated by the Union and the Association in thecontract, issued the following award, after a hearing atwhich all the parties had full opportunity to offer evi-dence and argument and to examine and cross-examinewitnesses:The issue involved in this case is the union's rightto "visitation" under Article X, Visitation of thecontract. That clause is quoted below:"Article X. Visitation: Union representatives shallhave the right to visit any office during businesshours, provided it does not interfere with the oper-ation of the office."Clearly the union has a right of visitation. OnMarch 7, 1983 two union representatives appearedat the employer's place of business at 5:15 p.m. inthe evening (exact time disputed). When the repre-sentatives, including Mr. Fisher arrived at the em-ployer's place of business 210 East 86th Street, NewYork and announced themselves in the lobby to theemployer, the employer advised them they couldnot go into his premises since it was after 5:00 p.m.The employer testified the building "closes" at 6:00p.m. It was also testified that Federated TelephoneAnswering Service, Inc. is on a 24-hour, around-the-clock basis. There are two distinctive issues in-volved. Visiting the administrative offices of Feder-ated which operates Monday through Friday, 9 a.m.to 5 p.m. and visiting its facility which operatescontinuously. It is the decision of this Arbitratorthat the Union has the right to both. Article Xgives them that right.The employer testified that during the week onMonday through Friday between 9 a..m. and 5 p.m.the union could drop in any time and he would seethem. The employer also testified that on Saturdayand Sunday the union could visit the working areabut would first have to advise the employer.This Arbitrator sees no difference in visiting onSaturday and Sunday and after 5 p.m. Accordinglythis Award is that the union has the right to visitafter 5 p.m. but must notify the employer before 5p.m. of its intent to do so and it is the obligation ofthe employer to advise its management representa-tive, whomsoever on the premises of the upcomingvisit and to permit such visit.I so AWARD.The remaining allegation is that Respondent, on orabout April 7, refused to supply the Union, through itsaccountant, Jerry Schwartz, with specified informationthat was relevant to it as the collective-bargaining repre-sentative of Respondent's employees. Shortly prior toMarch 31 Schwartz was told by Howard Mayer, theUnion's accountant, to go to Respondent's premises toperform an audit of their payroll records. Schwartzcalled Tannenholz and made an appointment to go toRespondent's premises. He arrived at Respondent'spremises on March 31 and asked for, and received, itspayroll register and the dues sheets; while there he waschecking these records to verify that union dues weretimely deducted and transmitted to the Union within therequired 30-day period for employees hired in 1981. Heremained at Respondent's premises for approximately 6hours and arranged with Tarmenholz to return on April7. On that date, he returned to Respondent's premisesand commenced inspecting the timecards, timesheets, andpayroll register for an audit of Respondent's overtimepayments. While he was checking these records, Tannen-holz received a telephone call and he told Schwartz thatthe caller wanted to speak to him Schwartz took the SHERWOOD DIVERSIFIED SERVICES363,phone and the caller was Walasek who asked Schwartzwhat he was doing; he said that he was checking theovertime and Walasek said that pursuant to the contracthe was not supposed to check overtime; Schwartz saidthat he was only doing his job, that he was checking ondues and overtime payments and did not know what thecontract provided. Walasek said that he did not wantSchwartz to continue doing what he was doing and thathe would sue Schwartz and Mayer because he was notentitled to look at those records Tatmenholz then tookthe payroll register from Schwartz and told him that hecould not look at it anymore. At that time, he had notcompleted his audit. A few months later Fisher gaveSchwartz a schedule of employees with the number ofovertime hours each worked and the number of overtimehours they were paid for; he asked Schwartz to call Re-spondent and check the authenticity of these records. Hecalled Tannenholz and requested this information. Tan-nenholz transferred him to Watts who said that shewould not give him the information. He was never giventhis information and was never again allowed to see Re-spondent's payroll register.Walasek testified that on the day of Schwartz' visit, hespoke to Tarmenholz, who informed him of Schwartz'audit and the records he was inspecting; he determinedthat Schwartz had "gone beyond the scope of his inquiryand audit" and Walasek told Schwartz that he would notbe allowed to inspect the wages and hours portion oftheir records.Received in evidence was an arbitration award, datedDecember 16, 1982, issued by Impartial ChairmanMcDonnell regarding the 10-hour day instituted by Re-spondent about September 1982. This award states thatRespondent unilaterally instituted this change by having22 employees sign a petition to Fisher stating that theyvoluntarily accept the 10-hour-a-day, 4-day workweek.The Union objected to this practice the following day.The award states that the contract provides for a 5-dayworkweek and that any employee working in excess of 8hours in any working day shall be paid at the overtimerate. The award found that Respondent must negotiatewith the Union prior to making such a fundamentalchange and, because it did not do so, it was ordered toreinstate the 5-day, 40-hour workweek, and that "all em-ployees who worked over eight hours in any one daysince the date of the change are to be paid overtime asrequired by the contract and to do so retroactively." OnJanuary 10, the Union wrote to Respondent saying thatthey intend to send an accountant to audit Respondent's"payroll records."Walasek testified that after receiving the award andthe January 10 letter from the Union, he refused to allowSchwartz to inspect its payroll register because he wasonly to inspect for contributions to the health, welfare,and pension plans; the Union "had no business in ourrecords." He testified that within 10 days of the award,Respondent made payment to employees pursuant to theaward; when asked on cross-examination if there was adispute whether the amount of these payments were cor-rect, he testified: "Not on our part." However, thesepayments by Respondent were only for the hours inexcess of 40 for the weeks in question, not for the hoursin excess of 8 a day, and the Union disputed the adequa-cy of these payments. At the arbitration involving Fish-er's access to Respondent's premises referred to, supra,held on May 27, this subject was discussed as well, andthe chairman indicated that the employees were to bepaid overtime rates for all hours worked in excess of 8 aday for the period in question and, shortly thereafter,these amounts were paid to the employees.Walasek testified that at the conclusion of the hearingbefore the impartial chairman on May 27, he issued averbal determination of the subject of Schwartz' author-ity to audit Respondent's payroll register:He said that the Union had no right to go beyondthe scope of the inquiry, that they have no businessin the financial business of the Company, absolutelynone, and that if there were any inquiries that weregoing to be made on whether the employees arepaid their retroactive on the 10-hour workday•andthat's where it all arose from•that the employeewould have to make the claim and come to theCompany first, and the Company ought to amelio-rate the claim, or, if the emloyees still had a ques-tion about it, the employee knew that what theyhad to do to get it ameliorated.IV. DISCUSSION AND ANALYSISA. CredibilityIt is first necessary to discuss the credibility of theprincipal witnesses. I found Walasek to be clearly lack-ing in credibility; my observation of him during the ex-tended period of his testimony, as against my observationof some of the General Counsel's witnesses, convincesme that, generally, he was not testifying truthfully. Hisversion of the facts was often highly improbable; for ex-ample, his testimony that he had no knowledge of thedecertification movement is reminiscent of the expres-sion: "Hear No Evil, See No Evil, Speak No Evil." Withall the decertification talk among the employees, the no-tices posted on the bulletin board, and the notices at-tached to the timecards, it is all the more unbelievableconsidering that he is obviously a knowledgeable and ex-perienced businessman whose own testimony is that: "Iknow what goes on in my shop." In addition, it strainsones credulity to believe his testimony of the events ofMarch 7; it appears to me that his testimony that he leftthe premises shortly before 6 p.m. was fabricated so thatit would appear that he had no knowledge of the 6 p.m.meeting that day. To reach that desired conclusion, how-ever, he testified that Fisher knocked on the door only afew minutes. However, Felton's testimony of the follow-ing day's events and my reading of a prior Board caseinvolving Fisher establish that Fisher is more persistentthan that. In addition, in effect, Walasek testified that heburied his head in the newspaper while Fisher was bang-ing on the door; it apparently was the only way that hecould establish that he observed nothing unusual occur-ring in the office at the time. I simply could not believethat after rushing upstairs to prevent Fisher from gainingaccess to his premises, he then buried his head in thenewspaper and did not observe anything while seated at 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe dias. In addition, he was constantly sparring withcounsel for the General Counsel and counsel for theCharging Party, and evasive in his answers to their ques-tions, when their questions did not require such a cau-tious attitude; for example, when asked if there was a dis-pute regarding the overtime pay paid to the employeespursuant to the impartial chairman's December 1982award, his answer was "not on our part." All of thesefacts (and not Walasek's conviction in 1975 for obstruc-tion of justice and conspiracy for destroying companyrecords after being advised that those records had beensubpoenaed by a Federal grand jury) convince me thatWalasek was not a credible witness and his testimonywill, therefore, generally not be credited.B. Supervisory and Agency Status1. McGuireAlthough admitting that McGuire is not a supervisorunder the Act, the General Counsel alleges that she is anagent of Respondent regarding her decertification activi-ties because of the "circumstances" here, principally herfree use of the conference room and office facilities infurtherance of the decertification movement, and the factthat she was paid for the time spent at the decertificationmeeting on June 7. However, this freedom around theoffice and conference room may have been due to thenature of her work as a service observer. On the otherhand, the circumstances surrounding McGuire's return toRespondent's employ can certainly be described as suspi-cious and fortuitous for Respondent. She had previouslybeen employed by Respondent until about 1976 at an$18,000 yearly salary, and her dislike of unions, in gener-al, and Fisher, in particular, was well known to Walasek.She returned to Respondent's employ in January, about 2months prior to the open period for filing a petition; inaddition, this was about a month after the impartialchairman had upheld the Union's challenge to Respond-ent's unilateral implementation of the 4-day workweek, asubject Respondent felt strongly about. When she re-turned in January she worked an average of 16 hours aweek and was paid $4.05 an hour. That is a gross pay of$64 a week. Driving from Brooklyn to Respondent's fa-cility (as she testified she did) approximately twice aweek, and parking in the area would leave her a netamount in the area of $30 a week. All these facts bringher true motivation into question, especially as shebecame the leader of the decertification movement short-ly after commencing work with Respondent. The credi-ble testimony of the General Counsel's witnesses is thatat the time of McGuire's return there was no gripingamong the employees about the Union, and I credit thisover McGuire's testimony that at this time there was "alot of talk" among the employees regarding their dissatis-faction with the Union. Another element of suspicion in-herent in McGuire's testimony involved the lottery theemployees used to pay Anker's fee. According to hertestimony, at the March 7 meeting the employees decid-ed that they would have a lottery to raise money inorder to compensate Anker for his services. Anker re-ceived the first payment on his fee by a money order,dated March 15, in the amount of $400. According toMcGuire's testimony, a friend printed approximately3500, two-part, tear-off tickets (with the appropriateprinting) for $20. Also difficult to believe is McGuire'stestimony that these tickets were printed and in excess of$400 was collected from the sale of these tickets, allwithin a week. Further supporting the suspicion thatMcGuire was rehired by Reationdent for the express pur-pose of leading an antiunion movement is provided bythe testimony of Eleanor Wilson, who testified crediblythat from mid-1982 through the end of 1982 Wa/asekasked her assistance in getting rid of the Union and fmd-ing other employees who would join her in that pursuit.For all these reasons, plus my observation of McGuireon the witness stand, I am convinced that she was gener-ally not a credible witness. These suspicions and doubtsabout McGuire's credibility, and Respondent's motiva-tion in reemploying her, however, are not enough tocreate an agency relationship. The General Counselmust, affirmatively, establish her agency status. I recog-nize that this is a difficult burden, especially with a situa-tion such as is present here, but it is the obligation of theGeneral Counsel to establish McGuire's agency status,and she has not done so. I, therefore, find that McGuireis not an agent of Respondent. Having found thatMcGuire was not an agent of Respondent, I find it un-necessary to make credibility findings regarding theMarch 7 and 8 meetings.2. Brown and GaillardIt is well settled that "the burden is on the party alleg-ing supervisory status to prove that it, in fact exists."Commercial Movers, 240 NLRB 288, 290 (1979). For anemployee to be a supervisor within the meaning of theAct he need possess only one of the powers enumeratedin Section 2(110 of the Act. Ohio Power Co. v. NLRB,176 F.2d 385 (6th Cir. 1949). It is clear that Brown andGaillard have no authority to hire or fire employees, orto take any disciplinary action against them, or to effec-tively recommend such action. The sole issue is whetherBrown and Gaillard responsibly direct the work of theemployees, in a nonroutine manner. The testimony ofRespondent's witnesses was basically that prior to 1981Brown and Gaillard were the supervisors at their respec-tive offices, and after the consolidation they were super-visors until mid-1982, when Watts or Slattery became thesupervisor and they became lead operators; after thattime, they served as "funnels" for Watts: That is justhow they described their jobs: answering phones like theother operators as well as sitting on the dias (although Ifind that they generally sit at the dias between 4 and 6hours a day), transmitting all requests that they receivedfrom the operators to Watts for a decision. All this, plusthe fact that they are rrienibers of the Union, are paidpursuant to the contract, and their pay is not substantial-ly higher than the other operators, considering thelength of their employment with Respondent, indicatesthat they lack supervisory status as defined in Section2(11) of the Act. It is clear, however, that they exerciseindependent judgment in assigning operators to certainseats on the cells; some operators are more capable thanothers and some positions are more difficult than others SHERWOOD DIVERSIFIED SERVICES365and Brown and Gaillard use their experience to matchthe two. In addition, they direct the operators when theyshould take their lunchbreak, but this does not appear torequire the use of independent judgment. The credibletestimony of other witnesses, however, convinces methat Brown and Gaillard can, at times, approve overtime,vacation dates, and operators' requests to leave workearly on their own. In this regard, it should again benoted that Respondent employs approximately 56 opera-tors on 3 shifts on a 24-hour-a-day basis. The only admit-ted supervisors and agents are Watts, Walasek (whospends less than half his time at the New York facility),and Tannenholz who, it appears, does not direct thework of the operators. I cannot believe that this oper-ation can be supervised by one person most of the time.In determining the issue of supervisory status, one factorthat the Board considers (after the express ones dictatedby the language of Section 2(11) of the Act) is whether afinding either way would create a disproportionate ratioof employee to supervisor, Lawrence Rigging, 202 NLRB1094 (1973); New Jersey Famous Amos Chocolate ChapCookie Corp., 236 NLRB 1093 (1978); Formco, Inc., 245NLRB 127 (1979); and Washington Beef Producers, 264NLRB 1163 (1982). A fmding that Brown and Gaillardwere not supervisors would create a proportion of em-ployees to supervisors of 56 to 1; although it is true thatWalasek spends some time at the New York facility, it isalso true that both he and Watts have many administra-tive duties to care for, in addition to the supervision ofthe employees. It is for this reason, and the fact thatBrown and Gaillard do responsibly direct the work ofthe employees, that I find that they are supervisorswithin the meaning of Section 2(11) of the Act.Having found that they are supervisors, the next ques-tion is whether Respondent is responsible for their ac-tions. In Montgomery Ward & Co., 115 NLRB 645, 647(1956), the Board ruled on statements made by an em-ployee who is both a supervisor within the meaning ofthe Act, and a member of the Union with the other em-ployees; these individualsare not considered by employees to be the repre-sentatives of management, but of a fellow employee.Thus, they do not tend to intimidate employees. Forthat reason, the Board has generally refused to holdan employer responsible for the antiunion conductof a supervisor included in the unit, in the absenceof evidence that the employer encouraged, author-ized or ratified the supervisor's activities or acted insuch a manner as to lead employees reasonably tobelieve that the supervisor was acting for and onbehalf of management.In Bennington Iron Works, 267 NLRB 1285 (1983), theBoard reaffirmed this rule. When this rule is applied tothe instant matter, it is apparent that there is no directevidence that either Watts or Walasek encouraged, au-thorized, or ratified the few incidents Brown and Gail-lard were alleged to have been involved in. Although Ifind that Walasek was aware of (and participated in) thedecertification movement and that the antiunion employ-ees were given free reign over Respondent's facilitiesand eq•ip'ment,- and that Brown and Gaillard were gener-ally seen by the operators as part of management that isnot enough to establish responsibility on Respondent'spart for Brown and Gaillard's statements, under Mont-gomery Ward and Bennington, supra; there must be evi-dence that Respondent encouraged, authorized, or rati-fied their actions. There is insufficient evidence of suchactions in the few situations involving Brown and Gail-lard, and I therefore find that Respondent is not respon-sible for the antiunion statements attributed to Brownand Gaillard.3. SlatteryAs stated, supra, it is the burden of the General Coun-sel to establish that an employee is a supervisor withinthe meaning of the Act. Whether Slattery became a non-supervisory employee in November 1982 or after March1983 is a stibject that even credible witnesses may not bevery competent to testify about, especially since her sub-sequent position (collections and customer service)placed her primarily in the office. For this reason, andthe reason that Fergeson, whom I found to be a credible,although obviously a nervous, witness, testified that Slat-tery's position was changed in October or November1982, I find insufficient evidence to establish that Slatterywas a supervisor within the meaning of the Act at thetime in question.C. Walasek's InvolvementRemaining, therefore, is whether Walasek's involve-ment in the decertification movement so tainted it as todestroy Respondent's good-faith doubt of the Union'smajority status. I have previously found that Walasekwas not, generally, a credible witness; in most of the situ-ations discussed below I have discredited him. Althoughcounsel for Respondent, in its well-written brief, pointsto contradictions in the testimony of some of the GeneralCounsel's witnesses, I am still convinced that they were,generally, more frank and open in their testimony thanwas Walasek.As I found Eleanor Wilson to be a credible witness, Icredit her testimony that as she was leaving work onMarch 4, Walasek asked her why she was not going toattend the meeting that evening; she had previously in-formed Slattery that she was not going to attend themeeting and she heard Slattery inform Walasek over theintercom of her refusal to attend the meeting. Walasekwas here treading in an area that was forbidden to him(as he admitted to Wilson) and his question clearly vio-lated Section 8(a)(1) of the Act. Walasek's previous dis-cussions with Wilson left no doubt of his negative feelingfor the Union and his hope that the employees wouldarise together and decertify the Union. With such abackground, Walasek's question to Wilson clearly wascoercive. Mark I Tune-Up Centers, 256 NLRB 898(1981). Walasek's statements to Eleanor Wilson that theemployees could not discuss the Union at all on hispremises at any time also violates Section 8(a)(1), OurWay, Inc., 268 NLRB 394 (1983), as does his statement toher that he thought she was his friend, and yet she didnot sign the petition; this clearly has a reasonable tenden- 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcy to coerce. I fmd that Walasek's interrogation ofDobbs (who I credit over Walasek) also violated Section8(a)(1) of the Act; it served no legitimate purpose andhad a reasonable tendency to interfere with rights guar-anteed by the Act, Rossmore House, 269 NLRB 1176(1984), although in this situation it had no such effect. Inaddition, Walasek's statement to Dobbs that they "couldhave" Blue Cross, Blue Shield and a profit-sharing planwas a promise of benefit in violation of Section 8(a)(1) ofthe Act.I found Yvette Wilson, as well as Applewhite, to beextremely credible and articulate witnesses and, withouthesitation, credit their testimony over that of Walasek. Itherefore find that his conversation with her (in Watts'presence) of March 4 violated Section 8(a)(1) of the Act.He first put her on the defensive by alleging that she wastelling other employees that he was attempting to get ridof the Union and then threatened her with discharge(which I fmd was) due to her support for the Union, andthen interrogated her about the decertification meeting;both of these actions I find in violation of Section 8(a)(1)of the Act.Next for consideration is Walasek's discussion withDebby King. Although clearly hostile to Respondent inher testimony, she appeared to be a reasonably crediblewitness who was, at least, more believable than Walasek.In addition, when an overall view is taken of this matter,King's testimony appears quite reasonable. Walasek wasactive in supporting employees to join the antiunionmovement and sign the petition; Debby King needed afavor (a job for her husband); Walasek wanted a promisein exchange for the favor•that she sign the petition todecertify the Union. I, therefore, find that Respondentviolated Section 8(a)(1) of the Act by encouraging Kingto sign the decertification petition and by promising herincreased benefits if the decertification petition were suc-cessful. Bennington, supra.George King was extremely hostile to Respondentwhile on the stand; although that, alone, is not groundsfor discrediting his testimony, his testimony was so con-fused and contradictory that I do not credit his testimo-ny regarding his conversations with Walasek.Regarding Gunn, counsel for Respondent calls atten-tion to the discrepancy between her testimony and thecontents of her Board affidavit; she testified about Wala-sek's questions of her regarding her feelings toward theUnion and her knowledge of the decertification petition.Her affidavit states that Walasek never spoke to herabout the Union. Her explanation that when she gave theaffidavit to the Board agent she was observing Walasek'srequest to keep their conversation confidential appears.reasonable to me, especially as Gunn appeared to be anotherwise very frank and credible witness. As I creditGunn over Walasek, I find that his interrogation of herfeelings of the Union and the decertification movementviolated Section 8(a)(1) of the Act. Bennington, supra.D. The Refusal to Bargain and the StrikeThe principal issue then is whether the above-de-scribed violations by Respondent destroy Respondent'salleged good-faith doubt of the Union's majority status.It is well settled that a certified union, on expiration of ayear following certification, enjoys a rebuttable presump-tion that its majority status continues. An employer mayrebut this presumption by demonstrating that its refusalto bargain was predicated on a good-faith and reason-ably-grounded doubt of the Union's majority status,Towne Plaza Hotel, 258 NLRB 69 (1981). However, thisalleged good-faith doubt must not be the result of theemployer's unfair labor practices. Texaco, Inc. v. NLRB,722 F.2d 1226 (5th Cir. 1984). In GAF Corp., 195 NLRB169 (1972), the Board stated that the mere filing of a de-certification does not, alone, provide sufficient groundsfor doubting an incumbent union's majority status.In Celanese Corp. of America, 95 NLRB 664 at 673(1951), the Board set forth the principles under which anemployer could question a union's majority status:And secondly, the majority issue must not havebeen raised by the employer in a context of illegalantiunion activities, or other conduct by the em-ployer aimed at causing disaffection from the unionor indicating that in raising the majority issue theemployer was merely seeking to gain time in whichto undermine the union.In Vernon Mfg. Co., 214 NLRB 285 (1974), the Boardfound that Respondent violated Section 8(a)(1) because asupervisor interrogated and threatened an employee re-garding a decertification petition, but found that this"single instance" was "not sufficient to taint the entiresolicitation" and permitted the employer to raise thegood-faith doubt issue. On the other hand, in Dow Chem-ical Co., 217 NLRB 376 (1975), two violations of Section8(a)(1) were found; one supervisor solicited an employeeto sign a card to decertify the union and subsequentlythreatened him with discharge for refusing to sign thecard. In addition another supervisor informed an employ-ee that the employees were better off decertifying theunion and going along with the employer's salary plan.The administrative law judge (as affirmed by the Board)found that the employer could not defend based on Agood-faith doubt of the Union's majority status because:This conduct not only established Respondent im-planted the idea with employees in the bargainingunit of decertifying the union, but it actively en-gaged in the decertification process by soliciting anemployee under threat of discharge to sign a cardto decertify the union.In Guerdon Industries, 218 NLRB 658 (1975), theBoard found that Respondent violated Section 8(a)(1)and (5) of the Act by unilaterally announcing and imple-menting an incentive wage plan without prior consulta-tion with the union, and by threatening certain of its em-ployees that this incentive plan would be lost if the unionremained in the picture and negotiated a wage increase.The Board found that these violations were "flagrant"and "egregious" and because "they directly affect a largesegment of the bargaining unit," Respondent's withdraw-al of recognition was unlawful. The Board, citing Celan-ese, supra, stated that it was not simply the commissionof the unfair labor practices that dictated that finding, SHERWOOD DIVERSIFIED SERVICES367but rather the serious nature of the violations under allthe circumstances.In GAF Corp., supra, cited by counsel for Respondentin its brief, the Board found that the sole 8(a)(1) violation(suggesting the establishment of a plant committee to re-place the union) did not destroy the employer's good-faith doubt: "It does not appear to have affected theUnion's majority status, caused employee disaffection orimproperly affected the bargaining relationship itself." InHemet Casting Co., 260 NLRB 437 (1982), also cited bycounsel for Respondent, the Board found that the em-ployer committed no unfair labor practices and had avalid good-faith doubt of the Union's majority status.On the basis of the above, I find that Respondent's al-leged good-faith doubt was tainted by its unfair laborpractices mad, therefore, cannot serve as a valid reasonfor the withdrawal of recognition of the Union. I havefound that Respondent can only be charged with the ac-tions engaged in by Walasek; however, those actions, asset forth, supra, are not minimal, as occurred in Vernonand GAF, supra; rather they were more "flagrant" and"egregious," as set forth in Guerdon and the other casescited, supra. Respondent should not be allowed to with-draw recognition of the Union based on its alleged good-faith doubt of the Union's majority status, after Walasek,its vice president, had engaged in numerous 8(a)(1) viola-tions aimed at causing disaffection from the Union, Cel-anese, supra, and I therefore find that its withdrawal ofrecognition violated Section 8(a)(5) of the Act.On August 16, the Union held a series of meetingswith its members to determine whether they shouldstrike or remain on the job. At these meetings the alter-natives were discussed; Fisher told the employees thatnobody from Respondent would negotiate with him andit was up to the employees to decide whether theywanted to strike or remain at work pending the results ofthe instant hearing; Applewhite suggested that theystrike, and those present agreed that they would strikeRespondent; the strike commenced the following morn-ing and continued, at least, through the time of the hear-ing. All the employees who testified on the subject testi-fied that they struck because Respondent refused to ne-gotiate with the Union and/or they had been workingwithout a contract since June 1. The strike began August17. On the same day, Respondent sent the following tele-gram to its striking employees:You failed to report to work today we believe asa consequence of an economic strike. Please be ad-vised that unless you report to work on your nextscheduled shift you will be permanently replaced.En order for a strike to be an unfair labor practicestrike, as compared to an economic strike, two findingsare required; first, it is necessary to find that Respondentengaged in unfair labor practice(s), and, second, thatthere was a causal connection (or causal relationship) be-tween the unfair labor practice(s) and the strike. Typoser-vice Corp., 203 NLRB 1180 (1973); Certified Corp., 241NLRB 369 (1979); Burlington Homes, 246 NLRB 1029(1979). The rule is basically the same regardless ofwhether an economic strike was converted to an unfairlabor practice strike. Robbins Co., 233 NLRB 549 (1977).I have/,found that Respondent's refusal to bar-..gam with the Union was in violation of Section 8(a)(5) ofthe Act. The uncontradicted credible testimony of theemployees is that at the union meeting on August 16, theemployees decided to strike because of Respondent's re-fusal to bargain with the Union and because they hadbeen working without a contract since June 1. Thecausal relationship having been established, I find thatthe strike that commenced on August 17 was an unfairlabor practice strike. As the striking employees are unfairlabor practice strikers, Respondent cannot permanentlyreplace them, or threaten to do so. Respondent's tele-gram to the employees threatened them with being per-manently replaced and therefore violated Section 8(a)(1)of the Act. Tommy's Spanish Foods, 187 NLRB 235(1970); Laredo Coca Cola Bottling Co., 241 NLRB 167(1979).E. The Denial of Access to Fisher on March 7 and 8Fisher was, admittedly, denied access to Respondent'spremises on March 7 and 8; he arrived sometime be-tween 4 and 6 p.m. on each of these days. The contractgives the Union visitation rights to the premises "duringbusiness hours provided it does not interfere with the op-eration of the office." Although Fisher's activities weredisruptive on March 8, there is no credible evidence thatFisher had previously been disruptive When Walasek, onMarch 7, saw him in the building lobby and immediatelyreturned to the premises and locked the door behindhim. I find that the reason he did this was his desire toavoid having Fisher on the premises, knowing that themeeting with Anker and the employees was to take placeon the premises shortly. Regardless, counsel for Re-spondent alleges that I should dismiss this allegation anddefer to the arbitrator's award dated June 3 under therecent Board decision, Olin Corp., 268 NLRB 573 (1984).In Olin the Board decided that they will defer to an arbi-trator's award if the contract issue is factually parallel tothe unfair labor practice issue and the arbitrator was pre-sented generally with the facts relevant to resolving theunfair labor practice. If these standards are satisfied, theaward will be deferred to unless it is "palpably wrong":"unless the arbitrator's decision is not susceptible to aninterpretation consistent with the Act, we will defer."The Board also determined that the burden of establish-ing that the above standards have not been met will beon the party seeking to have the Board reject deferral.The General Counsel, in its brief, states:The Board had consistently maintained its positionthat it would not defer to arbitration in situationswhere, as here, the Respondent's conduct consti-tutes a rejection of the principals of collective bar-gaining. The Board's decision in United TechnologiesCorporation [268 NLRB 557] reaffirms its intentionto continue to be guided by this principle.Without agreeing with the General Counsel's interpre-tation of United Technologies, supra, I fmd no such excep-tion in the Board's Olin decision. The question, therefore,is whether the General Counsel has satisfied her burden, 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDas set forth in Olin. The contractual and unfair laborpractice issues are factually parallel•Fisher was ex-cluded from the premises•and the arbitrator was pre-sented, generally, with the facts relevant to resolving theunfair labor practice•Fisher's exclusion and the contentsof the contract. As these standards were satisfied, has theGeneral Counsel established that the arbitrator's awardwas "palpably wrong?" I think not. Clearly, the arbitra-tor's award is a compromise•the union representativeshave the aboslute right of visitation prior to 5 p.m., butall visits after 5 p.m. require notification to Respondentprior to 5 p.m. on the same day•whereas the Boardwould simply decide whether Respondent's actions vio-lated Section 8(a)(5) of the Act. Although the Board, in8(a)(3) deferral cases does not approye of compromiseawards, Sea-Land Service, 240 NLRB 1146 (1979); TripleA Machine Shop, 245 NLRB 136 (1979), the GeneralCounsel has cited me to no refusal-to-bargain deferralcases in which the Board has found such awards to berepugnant to the Act, or palpably wrong. I thereforefind that the General Counsel had not sustained herburden, and I therefore defer to the arbitrator's award ofJune 3 and dismiss this 8(a)(5) allegation.F. Refusal to Supply InformationThe information that Schwartz requested, and wasdenied, was clearly relevant to the Union as the collec-tive-bargaining representative of the employees; therewas some dispute (even, according to Walasek's testimo-ny, on the Union's part) regarding the amount of back-pay Respondent paid its employees pursuant to the arbi-trator's December 16, 1982 award. The Union was enti-tled to see Respondent's payroll register in order toproperly determine whether the contract and the awardwere complied with. Respondent, again, alleges that theBoard should dismiss this allegation and defer to the ar-bitrator's award. It appears that the arbitrator issued nowritten award on this issue, and the only evidence of theoral determination is based on Walasek's testimony. Al-though I have generally discredited Walasek, his testimo-ny in this regard was uncontradicted. In addition, theGeneral Counsel has not sustained her burden to estab-lish that this case should not be deferred to the arbitra-tor's award under Olin, supra; I therefore will defer anddismiss this 8(a)(5) allegation.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3, The strike engaged in by the employees, commenc-ing August 17, 1983, was an unfair labor practice strike.4. Respondent violated Section 8(a)(1) of the Act by:(a)Interrogating its employees regarding their attend-ance at, or knowledge of, meetings to discuss the decerti-fication of the Union.(b)Prohibiting its employees from discussing theUnion on Respondent's premises at any time.(c)Restraining and coercing its employees by tellingthem that they were not a friend of Respondent becausethey did not support the decertification movement.(d)Interrogating its employees regarding their supportfor the Union.(e)Promising benefits to its employees to solicit themto withdraw their Support for the Union and to sign andsupport the petition to decertify the Union.(f)Threatening to discharge its employees due to theirsupport for the Union.(g)Restraining and coercing its employees by encour-aging them to sign the petition to decertify the Union.(h)Threatening its employees that it would perma-nently replace them because they engaged in an unfairlabor practice strike.5. Respondent violated Section 8(a)(1) and (5) of theAct by ceasing its recognition of the Union and by refus-ing to meet and bargain with the Union.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom and take certain at-firmative action designed to effectuate the policies of theAct. In addition, I shall recommend that, on request, Re-spondent be ordered to meet and bargain in good faithwith the Union and, if an understanding is reached, toembody such understanding in a written agreement. Ishall also order that if and when the striking employeesmake an unconditional offer to return to work, Respond-ent shall offer them reinstatement to their former, or sub-stantially similar, positions of employment without preju-dice to their seniority or other rights and privileges pre-viously enjoyed, as I have found that they are unfairlabor practice strikers.[Recommended Order omitted from publication.]Mary Ann Mills and Margaret M. Dietz, Esqs., for theGeneral Counsel.Fred Klein, Esq. (Sehan, Klein & Zelman), for the Re-spondent.Jon Quint, Esq. (Markewich, Friedman & Markewich), forthe Charging Party.SUPPLEMENTAL DECISIONJOEL P. Bunownz, Administrative Law Judge. On 9July 1984 I issued a decision in the above-entitled matterfinding that Federated Answering Service, a Division ofSherwood Diversified Services, Inc. (Respondent), corn-nutted numerous violations of Section 8(a)(1) of the Act,and violated Section 8(a)(1) and (5) of the Act by ceas-ing its recognition of United Telephone Answering &Communication Service Union, Local 780 (the Union),and by refusing to meet and bargain with the Union.Certain allegations of the complaint were dismissed.By Order Remanding, dated 10 February 1986, theBoard ordered this matter remanded to me to make find-ings, conclusions, and credibility resolutions, based onthe existing record, regarding Marilyn McGuire's con- SHERWOOD DIVERSIFIED SERVICES369versation of 7 March 19831 with Linda McKiever, andMcGuire's 3 March conversation with Eleanor Wilson.The Board also ordered that I decide whether McGuireacted as Respondent's agent in the decertification move-ment in light of these fmdings and the finding in the 9July 1984 decision in which I generally discredited PaulWalasek's testimony and therefore credited the testimonyof Debby King regarding Walasek's conversation withher in late February or early March 1983 regarding thedecertification movement.The credibility determination ordered by the Board isnot a difficult one; I found McKiever and Wilson to becredible witnesses, who appeared to be testifying in anhonest and frank manner regardless of their animustoward Respondent due to the strike (which I found tobe an unfair labor practice strike). In my prior decision, Icredit the testimony of the General Counsel's witnessesover McGuire's testimony regarding the employees' al-leged antiunion sentiment, and also found "suspicious andfortuitous for Respondent" McGuire's return to Re-spondent's employ shortly prior to the Board's openperiod for filing a petition, considering her widelyknown dislike for the Union and its president, I. JerryFisher. I, therefore, credit the testimony of McKieverand Wilson over that of McGuire regarding their 3 and 7March conversations with McGuire.It is, therefore, necessary to decide whether these con-versations, together with Walasek's conversation withKing, and the other record evidence, establish thatMcGuire acted as Respondent's agent here. AmericaLumber Sales, 229 NLRB 414, 420 (1977), stated: "Foran employer to be responsible for the conduct of nonsu-pervisory personnel which interferes with the rights ofemployees under the Act, there need not be express au-thorization for the acts committed." In Machinists Lodge35 v. NLRB, 311 U.S. 72, 80 (1940), the Supreme Courtstated: "The existence of that interference must be deter-mined by careful scrutiny of all the factors, often subtle,which restrain the employees' choice and for which theemployer may fairly be said to be responsible." In Com-munity Cash Stores, 238 NLRB 265 (1978), the Boardstated that the critical issue in this determination iswhether, under all the circumstances, the employeeswould reasonably believe that the individual involvedwas reflecting company policy and speaking and actingfor management. Considering all the factors here, I fmdthat during early 1983, Respondent's employees couldreasonably believe that McGuire was reflecting Respond-ent's policy and speaking and acting for management.During early 1983, McGuire spent most of her time atthe facility in the office, rather than the board roomwhere the operators work; Vvhile in the office, the super-visors and agents of Respondent sent employees to speakto her; about 3 March, Walasek sent Wilson to speak toMcGuire in the office; about 9 March Barbara Gaillardsent Wilson to the office of Janice Watts; on her way shewas stopped by McGuire, who asked her to sign the pe-Unlesa otherwise specified, all dates refer to 1983.tition to remove the Union. On 7 March, McGuire askedRose Frazier to speak with her in Respondent's officeand, with Watts sitting nearby at her desk, McGuire toldFrazier that Respondent wanted to get rid of the Unionand could give the employees a better deal. On 7 March,Gaillard told McKiever that Watts wanted to speak toher in the office. While Watts and McKiever werespeaking, McGuire walked by, and Watts askedMcKiever if she remembered McGuire and told her thatMcGuire wished to speak with her; McGuire asked herto sign the petition to remove the Union. McKiever saidthat she would think about it. About a half hour laterMcKiever (while in the board room) received a callfrom Gaillard, who also told her that it was in her bestinterest to sign the petition to remove the Union. At theconclusion of this conversation Gaillard told McKieverto go into the conference room to speak to McGuire,which she did. On 8 March, King was told by either El-eanor Brown or Gaillard that Watts wished to speak toher in the conference room; when she arrived thereMcGuire, not Watts, was present and McGuire asked herto sign the petition to get rid of the Union. In aboutearly March, Brown or Gaillard sent Sandra Gnim tospeak to McGuire in the conference room; McGuireasked her to sign the petition. On the following dayGaillard again sent Gunn to the conference room tospeak to McGuire.In addition to this parade of employees being sent tothe Office and conference room (an area that the opera-tors did not normally frequent) to speak to McGuire,there is other evidence supporting a finding that the em-ployees could reasonably believe that McGuire wasspeaking and acting for Respondent. The 7 and 8 Marchmeetings were conducted in the conference room; to be-lieve Walasek's and McGuire's testimony that Walasekgave McGuire permission to conduct the evening meet-ings in the conference room without asking or knowingthe purpose of these meetings is to close ones eyes fromreality, especially considering Walasek's testimony re-garding the events of 7 March and my findings (dis-cussed under "Credibility" in the decision). In addition,Respondent's timecards establish that McGuire was paidfor working until 7 p.m. on 7 March, when the meetingbegan at 6 p.m. The notices that announced these meet-ings were typed and posted on Respondent's premises. Inaddition, while Walasek was attempting to convinceDebby King to attend the meetings, he told her thatMcGuire would be speaking to her more about it. Final-ly, in McGuire's conversation with Wilson of 3 March(discussed, supra) she told her that Wilson owed it toWala.sek to help him because he had helped Wilson whenshe was bankrupt; this appears to be a subject thatMcGuire would be aware of only if Walasek or one ofRespondent's other agents, informed her of it. For thesereasons, I find these facts Would lead Respondent's em-ployees to reasonably believe that McGuire acted andspoke for Respondent regarding the decertificationmovement, and McGuire was, therefore, an agent of Re-spondent.